Exhibit 10.1

 

 

 

BRIDGE LOAN AGREEMENT

dated as of

February 18, 2010

among

HEARTLAND PAYMENT SYSTEMS, INC.

a Delaware corporation

The Bridge Lenders Party Hereto

and

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

 

 

KEYBANK NATIONAL ASSOCIATION,

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I. Definitions

   1

SECTION 1.01. Defined Terms

   1

SECTION 1.02. [Reserved]

   16

SECTION 1.03. Terms Generally

   16

SECTION 1.04. Accounting Terms; GAAP

   17

ARTICLE II. The Credits

   17

SECTION 2.01. Bridge Commitments

   17

SECTION 2.02. Bridge Loans and Borrowings

   17

SECTION 2.03. Request for the Borrowing

   18

SECTION 2.04. [Reserved]

   18

SECTION 2.05. [Reserved]

   18

SECTION 2.06. Funding of the Borrowing

   18

SECTION 2.07. Mandatory Prepayment of Loans

   19

SECTION 2.08. Termination

   20

SECTION 2.09. Repayment of Bridge Loans; Evidence of Debt

   20

SECTION 2.10. Voluntary Prepayment of Bridge Loans

   21

SECTION 2.11. Fees

   21

SECTION 2.12. Interest

   21

SECTION 2.13. [Reserved]

   22

SECTION 2.14. [Reserved]

   22

SECTION 2.15. [Reserved]

   22

SECTION 2.16. Taxes

   22

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   23

SECTION 2.18. Mitigation Obligations; Replacement of Bridge Lenders

   25

SECTION 2.19. [Reserved]

   26

ARTICLE III. Representations and Warranties

   26

SECTION 3.01. Organization; Powers

   26

SECTION 3.02. Authorization; Enforceability

   26

SECTION 3.03. Governmental Approvals; No Conflicts

   26

SECTION 3.04. Financial Condition; No Material Adverse Change

   27

SECTION 3.05. Properties

   27

SECTION 3.06. Litigation and Environmental Matters

   27

SECTION 3.07. Compliance with Laws and Agreements

   28

SECTION 3.08. Investment Company Status

   28

SECTION 3.09. Taxes

   28

SECTION 3.10. ERISA

   28

SECTION 3.11. Disclosure

   28

SECTION 3.12. Collateral

   29

 

i



--------------------------------------------------------------------------------

ARTICLE IV. Conditions

   29

SECTION 4.01. Effective Date

   29

SECTION 4.02. Additional Conditions to the Borrowing

   34

ARTICLE V. Affirmative Covenants

   34

SECTION 5.01. Financial Statements; Ratings Change and Other Information

   34

SECTION 5.02. Notices of Material Events

   35

SECTION 5.03. Existence; Conduct of Business

   36

SECTION 5.04. Payment of Obligations

   37

SECTION 5.05. Maintenance of Properties; Insurance

   37

SECTION 5.06. Books and Records; Inspection Rights

   37

SECTION 5.07. Compliance with Laws

   37

SECTION 5.08. Use of Proceeds

   37

SECTION 5.09. Additional Guarantors

   38

SECTION 5.10. Further Assurances

   38

ARTICLE VI. Negative Covenants

   38

SECTION 6.01. Indebtedness

   38

SECTION 6.02. Liens

   39

SECTION 6.03. Fundamental Changes

   40

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions

   40

SECTION 6.05. Swap Agreements

   42

SECTION 6.06. Restricted Payments

   42

SECTION 6.07. Transactions with Affiliates

   43

SECTION 6.08. Restrictive Agreements

   43

SECTION 6.09. Leverage Ratios

   43

SECTION 6.10. Fixed Charge Coverage Ratio

   43

SECTION 6.11. Asset Sales

   43

SECTION 6.12. Limitation on Debt Modifications

   44

ARTICLE VII.

   45

SECTION 7.01. Events of Default

   45

SECTION 7.02. Application of Proceeds

   47

ARTICLE VIII. The Administrative Agent

   48

ARTICLE IX. Miscellaneous

   50

SECTION 9.01. Notices

   50

SECTION 9.02. Waivers; Amendments

   51

SECTION 9.03. Expenses; Indemnity; Damage Waiver

   52

SECTION 9.04. Successors and Assigns

   54

SECTION 9.05. Survival.

   57

SECTION 9.06. Counterparts; Integration; Effectiveness

   57

SECTION 9.07. Severability

   57

SECTION 9.08. Right of Setoff

   58

 

ii



--------------------------------------------------------------------------------

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

   58

SECTION 9.10. WAIVER OF JURY TRIAL

   59

SECTION 9.11. Headings

   59

SECTION 9.12. Confidentiality.

   59

SECTION 9.13. Interest Rate Limitation

   60

SECTION 9.14. USA PATRIOT Act

   60

SECTION 9.15. No Other Duties

   60

SCHEDULES:

  

Schedule 2.01 — Commitments

  

Schedule 3.06 — Disclosed Matters

  

Schedule 6.01 — Existing Indebtedness

  

Schedule 6.02 — Existing Liens

  

Schedule 6.08 — Existing Restrictions

  

EXHIBITS:

  

Exhibit A — Form of Assignment and Assumption (with Annex I)

  

Exhibit B — Form of Opinion of Borrower’s Counsel

  

Exhibit C — Form of Guaranty

  

Exhibit D — Form of Borrowing Request

  

Exhibit E — [Reserved]

  

Exhibit F — Form of Promissory Note

  

Exhibit G — Form of Compliance Certificate

  

Exhibit H — Investment Standards

  

 

iii



--------------------------------------------------------------------------------

THIS BRIDGE LOAN AGREEMENT is made and entered into as of February 18, 2010 by
and among HEARTLAND PAYMENT SYSTEMS, INC., a Delaware corporation, as the
Borrower; the BRIDGE LENDERS party hereto from time to time; and KEYBANK
NATIONAL ASSOCIATION, as the Administrative Agent.

The parties hereto agree as follows:

ARTICLE I.

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Adjusted EBITDA” means, for any period, EBITDA for such period minus Customer
Acquisition Costs for such period minus the net amount paid by the Borrower with
respect to any repurchases of its Equity Interests during such period (excluding
Permitted Repurchases) minus Capital Expenditures for such period (excluding any
Capital Expenditures with respect to the Service Center) minus Dividends paid
during such period.

“Adjusted LIBO Rate” means, with respect to any computation of the Alternate
Base Rate pursuant to clause (c) of the definition thereof, for a specified
interest period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to (a) the LIBO Rate for such interest period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent for the Bridge Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (0.50%), and (c) the
Adjusted LIBO Rate for a one month interest period commencing on such day (or if
such day is not a Business Day, the immediately preceding Business Day), plus
one percent (1%). Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Bridge Lender at any time, a
percentage equal to a fraction, the numerator of which is the outstanding
principal amount of the Bridge Loans of such Bridge Lender at such time and the
denominator of which is the aggregate outstanding amount of the Bridge Loans of
all Bridge Lenders at such time.



--------------------------------------------------------------------------------

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Arranger” means KeyBank National Association, in its capacity as sole lead
arranger and bookrunner in respect of the Bridge Loan facility contemplated by
this Agreement.

“Assignment and Assumption” means an assignment and assumption entered into by a
Bridge Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Bank Litigation” shall mean the case captioned Lone Star National Bank, N.A.,
et al., v. KeyBank, N.A. [sic] and Heartland Bank, Master Docket
No. 4:10-cv-00171, in the United States District Court for the Southern District
of Texas.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Heartland Payment Systems, Inc., a Delaware corporation.

“Borrower Litigation” means the case captioned In Re: Heartland Payment Systems
Inc. Data Security Breach Litigation, Master Docket No. 09-md-02046, pending in
the United States District Court for the Southern District of Texas.

“Borrowing” means the borrowing of the Bridge Loans.

“Borrowing Request” means the request by the Borrower for the Borrowing in
accordance with Section 2.03, in the form of Exhibit D or any other form
approved by the Administrative Agent.

“Bridge Commitment” means, with respect to each Bridge Lender, the commitment of
such Bridge Lender to make a single Bridge Loan on the Effective Date pursuant
to Section 2.01 in an amount not to exceed the amount set forth opposite such
Bridge Lender’s name on Schedule 2.01 under the caption “Bridge Commitment”.

“Bridge Lender” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Bridge Loan” has the meaning set forth in Section 2.01.

“Bridge Mortgage” means a mortgage, deed of trust or similar instrument executed
by the Borrower in favor of the Administrative Agent, for the benefit of the
Secured Parties, encumbering the Service Center.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Cleveland, Ohio are authorized or required by law to
remain closed.

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CFC” means a Subsidiary that is a “controlled foreign corporation” under
Section 957 of the Code.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Bridge Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of the Loan Parties, now existing or
hereafter acquired, that at any time is or becomes subject to a Lien in favor of
the Administrative Agent, on behalf of the Secured Parties, to secure the
Obligations pursuant to a Collateral Document.

“Collateral Documents” means, collectively, the Bridge Mortgage (and any
security agreement and control agreement in respect of any escrow account
required by the terms of the Bridge Mortgage).

 

3



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Customer Acquisition Costs” means cash customer acquisition costs paid during
any period by the Borrower consisting of (i) bonus payments in the ordinary
course of business made to relationship managers and sales managers in the sales
workforce of the Borrower for the establishment of new merchant relationships;
and (ii) payments made to buy out commissions of sales employees of the
Borrower.

“Data Security Breach of 2008” means the security breach within the Borrower’s
processing system as described in the Borrower’s Current Report on Form 8-K and
related attachments filed with the Securities and Exchange Commission on
January 20, 2009.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Bridge Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Bridge Loan within three
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrower, the Administrative Agent, or any Bridge Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund its
Bridge Loan in the future, (d) otherwise failed to pay over to the
Administrative Agent or any other Bridge Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06, which Schedule 3.06 shall be
deemed to be automatically amended to include any action, suit or proceeding or
environmental matter as to which notice is given pursuant to Section 5.02.

“Dividends” means cash dividends on Equity Interests in the Borrower paid by the
Borrower during the relevant period.

 

4



--------------------------------------------------------------------------------

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Earn-Out Obligations” shall mean, with respect to any Person, obligations of
such Person that are recognized under GAAP as a liability of such Person,
payable in cash or which may be payable in cash at the seller’s or obligee’s
option arising from the acquisition of a business or a line of business (whether
pursuant to an acquisition of Equity Interests or assets, the consummation of a
merger or consolidation or otherwise) and payable to the seller or sellers
thereof.

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) expense for Taxes
for such period net of tax refunds, (iii) all FAS 123R expenses for such period,
(iv) all amounts attributable to depreciation and amortization expense of the
Borrower and the Subsidiaries for such period, (v) charges related to the Data
Security Breach of 2008 in an aggregate amount during the period from January 1,
2009 through the Maturity Date not to exceed $200,000,000 and (vi) any
extraordinary losses not related to the Data Security Breach of 2008, minus
(b) without duplication and to the extent included in Net Income, any
extraordinary gains, all calculated for the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

5



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Bridge
Lender, or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Bridge Lender, in which its
applicable lending office is located, including any backup withholding tax that
is required by the Code to be withheld from amounts payable to a Bridge Lender,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.16(a).

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of May 30, 2008, as amended, among the Borrower, JPMorgan
Chase Bank, N.A, as administrative agent, certain lender parties thereto and the
other parties signatory thereto, as heretofore and hereafter amended, restated,
refinanced, supplemented, replaced or otherwise modified from time to time.

 

6



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next  1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain fee letter between the Borrower and the Arranger
dated February 4, 2010.

“Financial Officer” means, as to any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“First-Tier Foreign CFC” means any CFC the Equity Interests in which are owned
directly by (a) the Borrower, (b) a Domestic Subsidiary that is not a direct or
indirect Subsidiary of a CFC or (c) any combination of the foregoing.

“Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of the
Borrower, the ratio of (a) Trailing Adjusted EBITDA to (b) Trailing Fixed
Charges.

“Fixed Charges” means, for any period as to the Borrower and the Subsidiaries,
and without duplication, an amount equal to the sum of (a) cash Interest
Expense, (b) scheduled principal payments in respect of any Indebtedness
(excluding any amounts owed by the Borrower or its Subsidiaries to sponsoring
banks for advances of Interchange Fees to merchants in the ordinary course of
business), and (c) payments made in respect of Taxes.

“Foreign Lender” means any Bridge Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Funded Debt” means, at any time as to the Borrower and the Subsidiaries, and
without duplication, an amount equal to the sum of (a) the aggregate principal
amount of all Bridge Loans outstanding on such date, plus (b) the aggregate
principal amount of drawings under “Letters of Credit” issued under the Existing
Credit Agreement which have not been reimbursed pursuant to Section 2.05
thereof, plus (c) the aggregate principal amount of all Indebtedness of the
Borrower and the Subsidiaries of the following types (without duplication):
(i) all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (ii) any direct
or contingent obligations arising under standby letters of credit;
(iii) Earn-Out Obligations; (iv) Capital Lease Obligations; (v) all obligations
to pay the deferred purchase price of property or services (but excluding
current accounts payable arising in the ordinary course of business which are
not more than 90 days past

 

7



--------------------------------------------------------------------------------

due the original due date); and (vi) obligations secured by (or for which the
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) a Lien on property owned or being purchased by Borrower or any of
the Subsidiaries (including obligations arising under conditional sales or other
title retention agreements), whether or not such obligations shall have been
assumed by Borrower or any of its Subsidiaries or is limited in recourse;
provided, that for the purposes of (vi) hereunder, the amount of such Funded
Debt shall be limited to the greater of (x) the amount of such Funded Debt as to
which there is recourse to such Person and (y) the fair market value of the
property which is subject to such Lien. Notwithstanding anything to the contrary
above, any amounts owed by the Borrower or its Subsidiaries to sponsoring banks
for advances of Interchange Fees to merchants in the ordinary course of business
shall not constitute “Funded Debt”.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (as used in this definition, the “guarantor”)
means any obligation, contingent or otherwise, of the guarantor guaranteeing or
having the economic effect of guaranteeing any Indebtedness or other obligation
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranties” means collectively, the Guaranties executed by the Guarantors as of
the Effective Date hereof in the form of Exhibit C attached hereto, together
with any other Guaranties executed by the Guarantors hereafter Guaranteeing the
Obligations. “Guaranty” shall mean any of the Guaranties.

“Guarantors” shall mean The Heartland Payroll Company, L.L.C., an Ohio limited
liability company, Debitek, Inc., a Delaware corporation, Heartland Acquisition,
LLC, a Delaware limited liability company, and any other direct or indirect
present or future Subsidiary of the Borrower that is required to be a Guarantor
pursuant to Section 5.09. “Guarantor” shall mean any of the Guarantors.

 

8



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed provided, that for the purposes of (f) hereunder, the amount of
such Indebtedness shall be limited to the greater of (i) the amount of such
Indebtedness as to which there is recourse to such Person and (ii) the fair
market value of the property which is subject to such Lien (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all payment or reimbursement obligations of the Borrower or its
Subsidiaries with respect to Payroll Deposits which are not paid or reimbursed
by Borrower or its Subsidiaries in the ordinary course of their business and
consistent with past practices or in accordance with any applicable contract
terms governing such obligations, (l) all obligations under any Swap Agreement
and (m) all payment or reimbursement obligations with respect to amounts
withheld from merchants which are not paid or reimbursed by Borrower or its
Subsidiaries in the ordinary course of their business and consistent with past
practices or in accordance with any applicable contract terms governing such
obligations. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Indemnified Taxes” means, with respect to any payment hereunder or under any
other Loan Document or with respect to the Administrative Agent, a Bridge
Lender, or any other recipient of any payment by or for the account of any Loan
Party hereunder or under any other Loan Document, Taxes other than Excluded
Taxes.

“Intangible Assets” means those assets of the Borrower and its Subsidiaries
which are (a) deferred assets, other than prepaid insurance and prepaid taxes;
(b) patents, copyrights, trademarks, trade names, franchises, goodwill,
experimental expenses; (c) unamortized debt discount and expense; (d) write-ups
of assets after the Effective Date, but specifically excluding any cash
deposited into a sinking fund for payment of debentures and similar instruments;
and (e) other similar assets which would be classified as intangible assets on a
balance sheet of the Borrower and its Subsidiaries, prepared in accordance with
GAAP.

 

9



--------------------------------------------------------------------------------

“Interchange Fees” means fees payable by a merchant to a credit card issuer with
respect to Processing Transactions.

“Interest Expense” means, with reference to any period, total interest expense
(including the interest component of Capital Lease Obligations) of the Borrower
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Borrower and
its Subsidiaries for such period in accordance with GAAP.

“Interest Payment Date” means the last Business Day of each November, February,
May, and August, commencing with the last Business Day of May 2010.

“Investment Standards” means the investment standards of the Borrower attached
hereto as Exhibit H; as such Exhibit H shall automatically be updated to include
any amendments, restatements or other modifications to the Investment Standards
which could not reasonably be expected to have a Material Adverse Effect.

“LIBO Rate” means, for a specified interest period, the per annum rate of
interest, determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive and binding absent manifest
error) as of approximately 11:00 a.m. (London time) two (2) Business Days prior
to the beginning of such interest period, equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market),
having a maturity comparable to such interest period. In the event that such a
rate quotation is not available for any reason, then the rate shall be the rate,
determined by the Administrative Agent as of approximately 11:00 a.m. (London
time) two (2) Business Days prior to the beginning of such interest period, to
be the average (rounded upwards, if necessary, to the nearest one sixteenth of
one percent ( 1/16th of 1%)) of the per annum rates of interest at which dollar
deposits in immediately available funds, in principal amount of $5,000,000 and
for a maturity comparable to the interest period, are offered to KeyBank
National Association by prime banks in the London interbank market.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

10



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Guaranties, the Collateral Documents,
the Promissory Notes, and any other document executed in connection herewith now
or hereafter, as any of the foregoing may hereafter be amended, supplemented,
modified, renewed, or extended.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Material Adverse Change” means any event, development or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, property or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole, (ii) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Administrative Agent and the
Bridge Lenders thereunder or (iii) the Collateral, or the Administrative Agent’s
Liens on the Collateral or the priority of such Liens. Notwithstanding anything
to the contrary set forth herein, in no event shall the Data Security Breach of
2008, or any event or events leading thereto, resulting therefrom or proximately
caused thereby, be deemed to constitute a Material Adverse Effect.

“Material Indebtedness” means (a) Indebtedness under the Existing Credit
Agreement or (b) other Indebtedness (other than the Bridge Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Maturity Date” means February 17, 2011.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any sale or other disposition
(voluntary or involuntary), any issuance of Indebtedness or Equity Interests,
any destruction, governmental taking or other involuntary disposition, or any
other material recovery event, the cash proceeds resulting therefrom, net of
(a) commissions, cost valuations and other reasonable and customary expenses of
sale incurred in connection with such sale, other disposition or issuance, other
reasonable and customary fees and expenses incurred, and all state, and local
taxes paid or reasonably estimated to be payable by such person, as a
consequence of such sale or other disposition and the payment of principal,
premium and interest of Indebtedness secured by the asset which is the subject
of the sale or other disposition and required to be, and which is, repaid under
the terms thereof as a result of such sale or other disposition, (b) amounts of
any distributions payable to holders of minority interests in the relevant
Person or in the relevant property or assets, (c) incremental income taxes paid
or payable as a result thereof, and (d) reserves reasonably established in
respect of sale price adjustments and assumed or retained liabilities associated
therewith.

 

11



--------------------------------------------------------------------------------

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Borrower or
is merged into or consolidated with the Borrower or any of its Subsidiaries,
(b) the income (or deficit) of any Person (other than a Subsidiary of the
Borrower) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Obligations” means all obligations, liabilities and indebtedness of the
Borrower and its Subsidiaries to the Bridge Lenders, their Affiliates and the
Administrative Agent arising under or in connection with this Agreement or any
other document or instrument executed in connection herewith (including without
limitation the other Loan Documents and any Swap Agreement entered into by the
Borrower or any of its Subsidiaries with any Bridge Lender or any Affiliate of
any Bridge Lender), whether now existing or hereafter created, direct or
indirect, matured or unmatured, liquidated or unliquidated, primary or
secondary, due or not yet due, including without limitation all of their
respective obligations, liabilities and indebtedness with respect to the
principal of and interest on the Bridge Loans (including but not limited to
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization, or like proceeding relating to
the Borrower or any of its Subsidiaries, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding), and the payment or
performance of all other obligations, liabilities, and indebtedness owed by any
of them to the Bridge Lenders, their Affiliates and the Administrative Agent
hereunder or under any one or more documents or instruments executed and
delivered in connection herewith (including without limitation the other Loan
Documents, including without limitation all fees, costs, expenses and indemnity
obligations hereunder and thereunder.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04.

“Payroll Deposits” means funds collected and held or invested by the Borrower or
its Subsidiaries in connection with their payroll processing business pursuant
to contracts with customers.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

12



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and

(g) any Lien granted in favor of the Administrative Agent and/or the Bridge
Lenders to secure payment of the Obligations and other Indebtedness of the
Borrower.

“Permitted Investments” means investments made by the Borrower pursuant to the
Investment Standards.

“Permitted Repurchases” means, for any twelve-month period, the sum of
(a) proceeds from the exercise of stock options and (b) upon prior written
request by Borrower (which request shall not be given more than twice per any
twelve-month period), the net amount paid by Borrower with respect to any
repurchases of its Equity Interests consummated during such twelve-month period
that Bridge Lenders agree shall be excluded from the calculation of the Fixed
Charge Coverage Ratio for such twelve-month period.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

13



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by KeyBank National Association as its prime rate in effect at its
principal office in Cleveland, Ohio; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE SUCH BANK’S LOWEST
RATE.

“Promissory Note” has the meaning set forth in Section 2.09(e).

“Processing Transactions” means bank card payment processing services provided
by the Borrower and its Subsidiaries to merchants pursuant to service contracts
between the Borrower and/or a Subsidiary and such merchants.

“RC Increase” means the $25,000,000 increase in the revolving credit commitments
under Section 2.08(d) of the Existing Credit Agreement pursuant to a Commitment
Increase Agreement of even date herewith among the Borrower, KeyBank National
Association and the administrative agent under the Existing Credit Agreement.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Bridge Lenders holding more than 50% of
the aggregate outstanding principal amount of the Bridge Loans (or, if the
Bridge Loans shall not yet have been made, the Total Bridge Commitment) at such
time; provided that if there are fewer that three Bridge Lenders, Required
Lenders shall mean all Bridge Lenders.

“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

“Secured Parties” means the holders from time to time of the Obligations.

“Senior Leverage Ratio” means, as of the end of any fiscal quarter of the
Borrower, the ratio of (a) Funded Debt less the aggregate amount of Subordinated
Indebtedness of the Borrower and its Subsidiaries to (b) Trailing EBITDA.

 

14



--------------------------------------------------------------------------------

“Service Center” means, collectively, the land, building, improvements and such
personal property as may be encumbered by the Bridge Mortgage located at 1
Heartland Way, Jeffersonville, Indiana, including a 202,636 square foot office
facility and underlying land of 35 acres.

“Settlement Agreement” means the Settlement Agreement dated January 7, 2010 by
and among Visa U.S.A. Inc., Visa International Service Association, Visa Inc.,
the Borrower, and the Bridge Lenders, as the same may be modified with the
consent of the parties thereto.

“S&P” means Standard & Poor’s.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
that matures no earlier than March 31, 2013, the payment of which is
subordinated to the Obligations to the written satisfaction of the
Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

15



--------------------------------------------------------------------------------

“Tangible Assets” means, as of any date, the sum of the aggregate book value of
the assets which appear on a balance sheet of the Borrower and its Subsidiaries
minus the aggregate book value of Intangible Assets, on a combined and
consolidated basis prepared as of such date in accordance with GAAP.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Bridge Commitment” means, at any time, the sum of the Bridge Commitments
of all Bridge Lenders at such time. The Total Bridge Commitment shall be
$28,000,000 on the Effective Date.

“Total Leverage Ratio” means, as of the end of any fiscal quarter of the
Borrower, the ratio of (a) Funded Debt to (b) Trailing EBITDA.

“Trailing Adjusted EBITDA” means, as of the end of any fiscal quarter of the
Borrower, an amount equal to Adjusted EBITDA for such fiscal quarter, plus
Adjusted EBITDA for each of the immediately preceding three (3) fiscal quarters.

“Trailing EBITDA” means, as of the end of any fiscal quarter of the Borrower, an
amount equal to EBITDA for such fiscal quarter, plus EBITDA for each of the
immediately preceding three (3) fiscal quarters.

“Trailing Fixed Charges” means, as of the end of any fiscal quarter of the
Borrower, an amount equal to Fixed Charges for such fiscal quarter, plus Fixed
Charges for each of the immediately preceding three (3) fiscal quarters

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Bridge Loans, the use of the proceeds thereof,
and the granting of Liens pursuant to the Collateral Documents.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. [Reserved].

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be

 

16



--------------------------------------------------------------------------------

construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature (including Capital Lease
Obligations) shall be construed in accordance with GAAP, as in effect from time
to time; provided that, if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further, that if for purposes of determining the outstanding
amount of any Indebtedness (including, for the avoidance of doubt, any
determination of Funded Debt), (x) any election by the Borrower to measure an
item of Indebtedness using fair value (as permitted by SFAS 159 issued by the
Financial Accounting Standards Board in February 2007, or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made and (y) any original issue discount with respect to
such Indebtedness shall not be deducted in determining the outstanding amount of
such Indebtedness.

ARTICLE II.

The Credits

SECTION 2.01. Bridge Commitments. Subject to the terms and conditions set forth
in this Agreement, each Bridge Lender agrees to make a single loan to the
Borrower on the Effective Date (each such loan, a “Bridge Loan”), in the
principal amount of such Bridge Lender’s Bridge Commitment. Once repaid or
prepaid, Bridge Loans may not be reborrowed. Any portion of the Bridge
Commitments not utilized by the Borrower on the Effective Date shall be
permanently terminated.

SECTION 2.02. Bridge Loans and Borrowings. Each Bridge Loan shall be advanced as
part of a single Borrowing consisting of Bridge Loans made by the Bridge Lenders
ratably in accordance with their respective Bridge Commitments. The failure of
any Bridge Lender to make any Bridge Loan required to be made by it shall not
relieve any other Bridge Lender of its obligations hereunder; provided that the
Bridge Commitments of the Bridge Lenders are several and no Bridge Lender shall
be responsible for any other Bridge Lender’s failure to make its Bridge Loan as
required.

 

17



--------------------------------------------------------------------------------

SECTION 2.03. Request for the Borrowing. To request the Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone, not later
than 11:00 a.m., Cleveland, Ohio time, one Business Day before the date of the
proposed Borrowing. Such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day; and

(iii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

SECTION 2.04. [Reserved].

SECTION 2.05. [Reserved].

SECTION 2.06. Funding of the Borrowing.

(a) Each Bridge Lender shall make the Bridge Loan to be made by it hereunder on
the Effective Date by wire transfer of immediately available funds by 12:00
noon, Cleveland, Ohio time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Bridge Lenders. The
Administrative Agent will make such Bridge Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to the Settlement
Account (as defined in the Settlement Agreement).

(b) Unless the Administrative Agent shall have received notice from a Bridge
Lender prior to the proposed date of the Borrowing that such Bridge Lender will
not make available to the Administrative Agent such Bridge Lender’s share of the
Borrowing, the Administrative Agent may assume that such Bridge Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Bridge Lender has not in
fact made its share of the Borrowing available to the Administrative Agent, then
the applicable Bridge Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Bridge Lender, the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to the Bridge Loans. If such
Bridge Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Bridge Lender’s Bridge Loan included in the Borrowing. If
the Borrower pays such amounts, any such payment shall be without prejudice to
the Borrower’s rights under Section 2.18(b).

 

18



--------------------------------------------------------------------------------

SECTION 2.07. Mandatory Prepayment of Loans. If at any time, the Borrower or any
Subsidiary receives:

(a) Net Cash Proceeds of one or more sales or other dispositions of Collateral
(other than dispositions permitted under clause (a)(ii) of Section 6.11 and
leases permitted under the Bridge Mortgage) in an aggregate amount greater than
$50,000 in any twelve month period, then on the date of receipt thereof, an
amount equal to 100% of the Net Cash Proceeds in excess of such amount shall,
immediately upon receipt, be paid by the Borrower to the Administrative Agent
and applied as a mandatory prepayment of principal of the Bridge Loans (provided
that if an Event of Default shall then exist, all Net Cash Proceeds from each
such sale or disposition shall be prepaid and applied as aforesaid);

(b) Net Cash Proceeds of any sale or issuance of Equity Interests or debt
securities or other incurrence of Indebtedness (other than (i) Obligations,
(ii) Indebtedness and Guarantee Obligations permitted by this Agreement (other
than pursuant to Section 6.01(j) hereof) and any refinancing thereof, (iii) all
net obligations of the Borrower under any Swap Agreement, (iv) Indebtedness of
the Borrower or any Subsidiary to the Borrower or any Subsidiary, (v) the RC
Increase, (vi) Equity Interests issued to management personnel and directors,
and (vii) Equity Interests issued to the Borrower), then on the date of receipt
thereof, an amount equal to 100% of the Net Cash Proceeds shall, immediately
upon receipt, be paid by the Borrower to the Administrative Agent and applied as
a mandatory prepayment of principal of the Bridge Loans;

(c) Net Cash Proceeds of any destruction, governmental taking or other
involuntary disposition of Collateral in an amount greater than $50,000, then on
the date of receipt thereof, an amount equal to 100% of the Net Cash Proceeds in
excess of such amount from such disposition shall, at the option of the
Borrower, (i) be deposited with the Administrative Agent pursuant to a security
and control agreement reasonably satisfactory to the Administrative Agent and
shall be disbursed (on terms satisfactory to the Administrative Agent) to
repair, restore or replace such property or asset or (ii) be paid by the
Borrower to the Administrative Agent and applied as a mandatory prepayment of
principal of the Bridge Loans; provided that if an Event of Default shall then
exist, all Net Cash Proceeds from such disposition shall be prepaid and so
applied to the Bridge Loans immediately; and

 

19



--------------------------------------------------------------------------------

(d) Net Cash Proceeds of any other material recovery event, including insurance
proceeds in respect of the Data Security Breach of 2008 that are not used within
120 days of receipt to pay liabilities (or claimed liabilities) in respect of
the Data Security Breach of 2008 or expenses arising therefrom (or to reimburse
the Borrower for such payments theretofore made by the Borrower), then within
three (3) Business Days following the expiration of said 120-day period, an
amount equal to 100% of the Net Cash Proceeds shall be paid by the Borrower to
the Administrative Agent and applied as a mandatory prepayment of principal of
the Bridge Loans.

SECTION 2.08. Termination.

Unless previously terminated, the Bridge Commitments shall terminate on the
Effective Date immediately after the funding of the Bridge Loans.

SECTION 2.09. Repayment of Bridge Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Bridge Lender the aggregate outstanding principal
amount of the Bridge Loans on the Maturity Date.

(b) Each Bridge Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Bridge
Lender resulting from the Bridge Loan made by such Bridge Lender, including the
amounts of principal and interest payable and paid to such Bridge Lender from
time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Bridge Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Bridge Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Bridge
Lenders and each Bridge Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the Obligations; provided that the failure of any Bridge Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Bridge Loans in
accordance with the terms of this Agreement.

(e) Any Bridge Lender may request that the Bridge Loan made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Bridge Lender a promissory note in substantially the form of
Exhibit F (each, a “Promissory Note”) payable to the order of such Bridge Lender
(or, if requested by such Bridge Lender, to such Bridge Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Bridge Loan evidenced by such Promissory Note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more Promissory Notes in such form payable to the order
of the payee named therein (or, if such Promissory Note is a registered note, to
such payee and its registered assigns).

 

20



--------------------------------------------------------------------------------

SECTION 2.10. Voluntary Prepayment of Bridge Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay the Bridge Loan in whole or in part, subject to prior notice in
accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder not later than 11:00 a.m., Cleveland,
Ohio time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount to be prepaid. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Bridge Lenders of the contents thereof.
Each partial prepayment of the Bridge Loans shall be in an amount of not less
than $1,000,000, or such lesser amount that is the entire unpaid principal
balance of the Bridge Loans. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

SECTION 2.11. Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times specified in the Fee Letter.

(b) The Borrower agrees to pay to the Administrative Agent, on the Effective
Date, for the account of each Bridge Lender the amounts specified in the Fee
Letter to be paid on or before such date.

(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Bridge Lender the amounts specified in the Fee Letter to be paid on the
last Business Day of March, April, May, June and July, 2010 (collectively, the
“Deferred Fees”); provided that if the Borrower prepays the Bridge Loans in
full, the Borrower shall not be obligated to pay such of the Deferred Fees that
are payable after the date on which such prepayment in full occurs.

(d) On each of August 31, 2010 and November 30, 2010, the Borrower shall pay to
the Administrative Agent, for the ratable benefit of the Bridge Lenders, a fee
in the amount equal to one percent (1.00%) of the aggregate unpaid principal
balance of the Bridge Loans on such date.

SECTION 2.12. Interest.

(a) The Bridge Loans shall bear interest at the Alternate Base Rate, plus one
percent (1.00%).

(b) Notwithstanding the foregoing, if any principal of or interest on any Bridge
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise (until such
payment is made or the Default is waived or cured), such overdue amount shall
bear interest, after as well as before judgment, at a rate per annum equal to
the Alternate Base Rate, plus three percent (3.00%).

 

21



--------------------------------------------------------------------------------

(c) Accrued interest on each Bridge Loan shall be payable in arrears on each
Interest Payment Date for such Bridge Loan; provided that interest accrued
pursuant to paragraph (b) of this Section shall be payable on demand.

(d) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

SECTION 2.13. [Reserved].

SECTION 2.14. [Reserved].

SECTION 2.15. [Reserved].

SECTION 2.16. Taxes.

(a) Subject to applicable law, any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Bridge
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Bridge
Lender, within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent
or such Bridge Lender, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Bridge Lender, or by the Administrative
Agent on its own behalf or on behalf of a Bridge Lender shall be conclusive
absent manifest error.

 

22



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Bridge Lender shall
deliver to the Borrower and the Administrative Agent such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent to determine whether or not such Bridge Lender is subject
to backup withholding or information requirements under the Code.

(f) If the Administrative Agent or a Bridge Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.16, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.16 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Bridge Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Bridge Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Bridge Lender in the event the Administrative Agent or such Bridge Lender
is required to repay such refund to such Governmental Authority. This Section
shall not be construed to require the Administrative Agent or any Bridge Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under
Section 2.16, or otherwise) prior to 12:00 noon, Cleveland, Ohio time, on the
date when due, in immediately available funds, without set off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments

 

23



--------------------------------------------------------------------------------

shall be made to the Administrative Agent at its offices at 127 Public Square,
Cleveland, Ohio, except that payments pursuant to Sections 2.16 and 9.03 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Bridge Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Bridge Loan resulting in such Bridge Lender receiving
payment of a greater proportion of the aggregate amount of its Bridge Loan and
accrued interest thereon than the proportion received by any other Bridge
Lender, then the Bridge Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Bridge Loans of other Bridge
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Bridge Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Bridge Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Bridge Lender as
consideration for the assignment of or sale of a participation in any of its
Bridge Loan to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Bridge Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Bridge Lender were a direct creditor of the Borrower in the
amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Bridge Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Bridge Lenders the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Bridge Lenders
severally agrees to repay to the Administrative Agent forthwith on demand

 

24



--------------------------------------------------------------------------------

the amount so distributed to such Bridge Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Bridge Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(b), 2.17(d) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Bridge Lender to satisfy such Bridge Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Bridge Lenders.

(a) If the Borrower is required to pay any additional amount to any Bridge
Lender or any Governmental Authority for the account of any Bridge Lender
pursuant to Section 2.16, then such Bridge Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Bridge Loan
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Bridge Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16, as the case may be, in the future and (ii) would not subject
such Bridge Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Bridge Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Bridge Lender in connection with
any such designation or assignment.

(b) If the Borrower is required to pay any additional amount to any Bridge
Lender or any Governmental Authority for the account of any Bridge Lender
pursuant to Section 2.16, or if any Bridge Lender defaults in its obligation to
fund its Bridge Loan hereunder, then the Borrower may, at its sole expense and
effort, upon notice to such Bridge Lender and the Administrative Agent, require
such Bridge Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Bridge Lender, if a Bridge
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Bridge Lender shall have received
payment of an amount equal to the outstanding principal of its Bridge Loan,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for payments
required to be made pursuant to Section 2.16, such assignment will result in a
reduction in such compensation or payments. A Bridge Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Bridge Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

25



--------------------------------------------------------------------------------

SECTION 2.19. [Reserved]

ARTICLE III.

Representations and Warranties

The Borrower represents and warrants to the Bridge Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02. Authorization; Enforceability.

(a) The Transactions are within the Borrower’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement and each other Loan Document to which the Borrower is a signatory
has been duly executed and delivered by the Borrower and constitutes a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(b) Each of the Guaranties and other Loan Documents to which a Guarantor is a
signatory is within the corporate or other similar organizational powers of the
Guarantor that is a signatory thereto and has been duly authorized by all
necessary corporate or other similar organizational powers and, if required,
stockholder or other similar action. Each of the Guaranties and other Loan
Documents to which a Guarantor is a signatory has been duly executed and
delivered by the Guarantor that is a signatory thereto and constitutes a legal,
valid and binding obligation of such Guarantor, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions, the
Guaranties and the other Loan Documents (a) do not require any consent or
approval of, registration or filing (other than financing statements) with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise

 

26



--------------------------------------------------------------------------------

to a right thereunder to require any payment to be made by the Borrower or any
of its Subsidiaries (except for payments made pursuant to and in connection with
this Agreement, the Guaranties, and the other Loan Documents), and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Subsidiaries, except for the Liens created by the Collateral
Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Bridge Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2008, reported on by
Deloitte & Touche LLP, independent public accountants, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended September 30, 2009,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

(b) Since December 31, 2008, there has been no Material Adverse Change.

SECTION 3.05. Properties.

(a) Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for defects in title that could not reasonably be expected to
have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, the Guaranties, or the
Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

27



--------------------------------------------------------------------------------

(c) Since the date of this Agreement, or with respect to any action, suit or
proceeding or environmental matter as to which notice is given pursuant to
Section 5.02, the date of such notice, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in or
could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of all such underfunded Plans.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Bridge Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. The Borrower represents and warrants to the Bridge
Lenders and the Administrative Agent that the representations and warranties
made by the Borrower in the commitment letter dated February 4, 2010 among the
Borrower and the Bridge Lenders are true and correct as of the date hereof.

 

28



--------------------------------------------------------------------------------

SECTION 3.12. Collateral

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 6.02)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein.

ARTICLE IV.

Conditions

SECTION 4.01. Effective Date. The obligations of the Bridge Lenders to make
Bridge Loans hereunder shall not become effective until the date on which each
of the following conditions is satisfied (or waived in accordance with
Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent (or its counsel) shall have received from each
Guarantor either (i) a counterpart of the Guaranty signed by such Guarantor or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of such Guaranty from
each of the Guarantors) that such party has signed a counterpart of this
Guaranty.

(c) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Bridge Lenders and dated the
Effective Date) of Goodwin Procter LLP, counsel for the Borrower and the
Guarantors, substantially in the form of Exhibit B, and covering such other
matters relating to the Borrower and the Guarantors, this Agreement, the
Guaranties, the Collateral Documents and the Transactions as the Required
Lenders shall reasonably request. The Borrower and the Guarantors hereby request
such counsel to deliver such opinion.

(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and the
Guarantors, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement, the Guarantors, the Guaranties, and
the Transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President or a Financial Officer of the
Borrower, in form and substance satisfactory to the Administrative Agent,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.

 

29



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President or a Financial Officer of each of the
Guarantors, in form and substance satisfactory to the Administrative Agent,
confirming compliance with the conditions set forth in paragraph (a) of
Section 4.02 and stating that the representations and warranties contained in
this Agreement pertaining to the Guarantors are true and correct as of the date
hereof, except to the extent that any such representation or warranty
specifically refers to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date.

(g) The Bridge Lenders, the Administrative Agent, and the Arranger shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, (i) fees required under Section 2.11(b) and (ii) to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(h) All approvals of any Governmental Authority and any other third parties
necessary in connection with the Bridge Loans contemplated by this Agreement and
the continuing operations of the Borrower and its Subsidiaries (including
shareholder approvals, if any) shall have been obtained on satisfactory terms
and shall be in full force and effect.

(i) The Bridge Lenders shall have received (i) preliminary unaudited interim
consolidated financial statements of the Borrower for the quarterly period ended
December 31, 2009, and (ii) the Borrower’s most recent projected income
statement, balance sheet and cash flows for the period beginning January 1, 2010
and ending December 31, 2011.

(j) The Bridge Lenders shall have received resolutions, incumbency certificates,
a solvency certificate from the Borrower’s chief financial officer,
organizational documents and collateral releases from prior lenders (including,
without limitation release of the “Service Center Mortgage” as defined in the
Existing Credit Agreement), all in form and substance reasonably acceptable to
the Administrative Agent, the Arranger, and their counsel.

(k) The Amendment No. 2 to Amended and Restated Credit Agreement and Partial
Release of Collateral, in form previously approved by the Administrative Agent,
shall have been executed and delivered by all parties to the Existing Credit
Agreement and all conditions to its effectiveness shall have been satisfied.

(l) The Commitment Increase Agreement of KeyBank National Association in form
previously approved by the Administrative Agent, shall have been executed and
delivered by all parties to the Existing Credit Agreement and all conditions to
its effectiveness shall have been satisfied.

(m) The Borrower shall have:

 

  (i) executed and delivered the Bridge Mortgage to the Administrative Agent,
which shall have caused the Bridge Mortgage to be filed in the appropriate
public records,

 

30



--------------------------------------------------------------------------------

  (ii) provided the Administrative Agent, for the benefit of the Secured
Parties, with an ALTA loan policy of title insurance in an amount at least equal
to the Total Bridge Commitment insuring the Bridge Mortgage to create a first
priority perfected Lien on the Service Center, subject only to Liens permitted
by Section 6.02 and otherwise in form and content, and issued by an insurer,
reasonably satisfactory to the Administrative Agent,

 

  (iii) delivered to the Administrative Agent a flood certificate and, if
applicable, flood insurance in respect of the Service Center reasonably
satisfactory to the Administrative Agent,

 

  (iv) delivered to the Administrative Agent a survey of the Service Center in
accordance with ALTA/ACSM requirements and standards, which shall be performed
by a surveyor, and be in form and substance, reasonably satisfactory to the
Administrative Agent,

 

  (v) delivered to the Administrative Agent a Phase I site assessment of the
Service Center, which shall be performed by a consultant, and be in form and
substance, reasonably satisfactory to the Administrative Agent,

 

  (vi) caused to be delivered to the Administrative Agent a legal opinion of
Mull & Heinz LLC, Indiana counsel relating to the Bridge Mortgage in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent,

 

  (vii) delivered to the Administrative Agent evidence reasonably satisfactory
to the Administrative Agent that the Borrower holds all necessary permits,
licenses and approvals required for construction and occupation of the buildings
and other improvements constituting part of Service Center, and

 

  (viii) delivered to the Administrative Agent a certificate of insurance
confirming the insurance coverage required by the Loan Documents and showing the
Administrative Agent to be the mortgagee and loss payee of the policy covering
the Service Center and additional insured in respect of liability coverage
thereon.

(n) All documents and instruments (including any Uniform Commercial Code
financing statements) required to perfect the Administrative Agent’s security
interest in the portion of the Collateral that constitutes personal property
shall have been executed and delivered and, if applicable, be in proper form for
filing.

(o) No motion (or similar pleading) shall have been filed and remain pending (or
have been threatened in writing and not rescinded), and no order (or equivalent
decree otherwise named) shall have been entered, in the Bank Litigation or in
any other state or federal court asserting jurisdiction over the Administrative
Agent, either Bridge Lender or the Borrower, attempting to restrain, change,
modify or amend any of the transactions contemplated in this Agreement.

 

31



--------------------------------------------------------------------------------

(p) (i) All conditions to the consummation of the settlements contemplated by
the Settlement Agreement, other than the concurrent funding of the Bridge Loans
and RC Increase, including, without limitation, the conditions set forth in
Sections 7.1, 8.2 and 9.1 of the Settlement Agreement, shall have been satisfied
or waived by the applicable parties thereto in accordance with its terms;
(ii) without limiting the generality of clause (i), above:

 

  (A) The “Appeal Ruling Condition” either shall have been satisfied no later
than the “Appeal Ruling Deadline” (as both such terms are defined in Section 7.1
of the Settlement Agreement) or shall have been waived pursuant to Section 9.3.1
of the Settlement Agreement;

 

  (B) The “Opt-In Threshold Condition” shall have been satisfied no later than
the “Alternative Recovery Acceptance Deadline” (as both such terms are defined
in Section 9.1 of the Settlement Agreement) or shall have been waived pursuant
to Section 9.3.2 of the Settlement Agreement;

 

  (C) None of the Borrower, the Administrative Agent or either Bridge Lender
shall have issued or received a notice of termination pursuant to Section 9.2 of
the Settlement Agreement; and

 

  (D) The respective representations and warranties of each of the parties to
the Settlement Agreement shall be true and correct in all material respects on
the Effective Date; and each such party shall have performed and complied with
all agreements, obligations and covenants contained in the Settlement Agreement
that are then required to have been performed or complied with by it; and

(iii) no motion (or similar pleading) shall have been filed and remain pending
(or have been threatened in writing and not rescinded), and no order (or
equivalent decree otherwise named) shall have been entered, in the Borrower
Litigation or in any other state or federal court asserting jurisdiction over
the parties, attempting to restrain, change, modify or amend the Settlement
Agreement; and the Borrower shall have delivered to the Administrative Agent a
written certification to that effect in form and substance satisfactory to the
Administrative Agent.

(q) The Administrative Agent shall have received the following from the
Borrower:

 

  (i) evidence satisfactory to the Administrative Agent and its counsel that no
material claims or material litigation with respect to any aspect of the
business affairs of the Borrower and its Subsidiaries exist as of the Effective
Date except for any legal action related to the Data Security Breach of 2008
disclosed in the Borrower’s SEC filings prior to the date hereof and other
material claims and litigation disclosed by the Borrower to the Bridge Lenders
and approved by the Bridge Lenders in writing in their sole discretion, and that
the information and projections are complete and correct in all material
respects;

 

32



--------------------------------------------------------------------------------

  (ii) evidence satisfactory to the Administrative Agent and its counsel that no
undisclosed contingencies, including, but not limited to, pension or other
employee benefit liabilities exist as of the Effective Date;

 

  (iii) evidence satisfactory to the Administrative Agent and its counsel that
since December 31, 2008 there shall not have occurred any event, development or
circumstance that has had or would reasonably be expected to have any material
adverse effect (A) on (I) the business, assets, property or condition (financial
or otherwise) of the Borrower and the Subsidiaries taken as a whole, (II) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent and the Bridge Lenders thereunder or (III)
the Collateral, or the Administrative Agent’s Liens on the Collateral or the
priority of such Liens or (B) on, as they exist on the date hereof, the
prospects of the Borrower or any of its Subsidiaries (it being understood that
any such change in prospects shall be measured against information available to
the public or otherwise known to the Bridge Lenders on the date hereof and not
against financial and other reporting made in respect of the Borrower’s 2008
fiscal year and projections delivered prior to or contemporaneously with such
reporting); provided, however, that, notwithstanding anything to the contrary
set forth herein, in no event shall the Data Security Breach of 2008, or any
event or events leading thereto, resulting therefrom or proximately caused
thereby, be deemed to constitute a breach of this condition, and

 

  (iv) certification as to the financial condition and solvency of the Borrower
and its Subsidiaries, after giving effect to the incurrence of the Bridge Loans
and the RC Increase, from the respective chief financial officers of the Loan
Parties.

(r) The corporate structure, capital structure, other debt instruments, material
accounts, and governing documents of the Borrower and its Affiliates, shall be
acceptable to the Administrative Agent.

(s) The Borrower shall have effected the prepayment in full of all obligations
under any existing loan facilities, termination of the commitments thereunder
and release of all liens, if any, granted thereunder (unless otherwise permitted
under this Agreement).

The Administrative Agent shall notify the Borrower and the Bridge Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Bridge Lenders to make Bridge Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m.,
Cleveland, Ohio time, on March 22, 2010 (and, in the event such conditions are
not so satisfied or waived, the Bridge Commitment shall terminate at such time).

 

33



--------------------------------------------------------------------------------

SECTION 4.02. Additional Conditions to the Borrowing. The obligation of each
Bridge Lender to make a Bridge Loan on the occasion of the Borrowing, is subject
to the satisfaction of the following additional conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement (including, without limitation, the representations and warranties set
forth in Section 3.04(b) and Section 3.06) and the representations and
warranties of the Guarantors set forth in the Guaranties shall be true and
correct on and as of the date of the Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

(b) At the time of and immediately after giving effect to the Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(c) The Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.

ARTICLE V.

Affirmative Covenants

Until the Bridge Commitments have expired or been terminated and the principal
of and interest on each Bridge Loan and all fees payable hereunder shall have
been paid in full, the Borrower covenants and agrees with the Bridge Lenders
that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Bridge Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

34



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower in the form of
Exhibit G or any other form approved by the Administrative Agent (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.09 and 6.10 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; provided that such information need
not be provided by the Borrower if it is available on the Security and Exchange
Commission’s EDGAR system and the Borrower sends an email notification to the
Administrative Agent at the time such information becomes available on such
system; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Bridge Lender may reasonably request.

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Bridge Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that, if adversely determined, would reasonably be
expected to result in a Material Adverse Effect, provided, that such information
need not be provided by the Borrower in a written notice to Bridge Lenders and
Administrative Agent if it is available on the Security and Exchange
Commission’s EDGAR system and the Borrower sends an email notification to the
Administrative Agent at the time such information becomes available on such
system;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$250,000; and

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

 

35



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

36



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, would result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, and providing, in the case of
insurance policies insuring Collateral or against liability in respect thereof,
(i) for payment of losses to the Administrative Agent as its interests may
appear, (ii) that such policies may not be canceled or reduced or affected in
any material adverse manner for any reason without 30 days (or such lesser
period as the Administrative Agent may approve) prior notice to the
Administrative Agent, and (iii) that the Bridge Lenders and the Administrative
Agent are additional insureds thereunder.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Bridge Lender, upon reasonable prior notice, to
visit and inspect its properties up to twice each calendar year, during business
hours, to examine and make extracts from its books and records, and to discuss
its affairs, finances and condition with its officers and independent
accountants, provided that upon the occurrence and during the continuation of a
payment Default or an Event of Default, no prior notice shall be required and
the Administrative Agent or any Bridge Lender may make unlimited visits and
inspect, examine, make extracts, and discuss, from time to time and at any and
all times as it may elect in its sole discretion.

SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08. Use of Proceeds. The proceeds of the Bridge Loans will only be
used to finance the agreements of the Borrower under the Settlement Agreement,
and to pay costs and expenses in connection therewith. No part of the proceeds
of any Bridge Loan will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the regulations of the Board, including
Regulations T, U and X.

 

37



--------------------------------------------------------------------------------

SECTION 5.09. Additional Guarantors. Subject to applicable law, the Borrower and
each Subsidiary shall cause each of its direct or indirect Subsidiaries formed
or acquired after the date of this Agreement in accordance with the terms of
this Agreement to become a Guarantor by executing a Guaranty in the form of
Exhibit C, unless such Subsidiary is a CFC. Upon execution and delivery thereof,
each such Person shall automatically become a Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under the Guaranty and with respect to the Loan Documents.

SECTION 5.10. Further Assurances. The Borrower will promptly execute and
deliver, or cause to be executed and delivered (but in any event within thirty
days after request therefor, or such later date as the Administrative Agent may
agree in its sole discretion), to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings and other), which may be required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Collateral Documents, all at the expense of the Loan Parties.

ARTICLE VI.

Negative Covenants

Until the Bridge Commitments have expired or terminated and the principal of and
interest on each Bridge Loan and all fees payable hereunder have been paid in
full, the Borrower covenants and agrees with the Bridge Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness, except
the following, to the extent that, unless otherwise provided, immediately prior
to incurring such Indebtedness and after giving effect thereto, the Borrower is
in compliance with Section 6.09:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that any loan or advance related to
such Indebtedness is permitted by Section 6.04;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any real property or fixed or
capital assets, including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such real property or assets or
secured by a Lien on any such assets prior to the acquisition

 

38



--------------------------------------------------------------------------------

thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$5,000,000 at any time outstanding;

(f) Indebtedness of any Person that becomes a Subsidiary after the date hereof,
and extensions, renewals and replacements of any such Indebtedness that do not
increase the principal amount thereof; provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (f)
shall not exceed $1,000,000 at any time outstanding;

(g) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(h) Indebtedness in respect of Swap Agreements permitted by Section 6.05;

(i) [Reserved];

(j) Subordinated Indebtedness;

(k) Indebtedness under the Existing Credit Agreement;

(l) Indebtedness in respect of advances made to the Borrower and/or its
Subsidiaries by sponsoring banks for Interchange Fees; and

(m) other unsecured Indebtedness in an aggregate principal amount not exceeding
$5,000,000 at any time outstanding.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02 (as supplemented by any update
to such Schedule 6.02 delivered to the Administrative Agent prior to March 18,
2010, such supplement to be in form and substance reasonably satisfactory to the
Administrative Agent); provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that

 

39



--------------------------------------------------------------------------------

becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

(d) Liens on real property or fixed or capital assets acquired, constructed or
improved by the Borrower or any Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such Lien shall not apply to any other property or assets of the Borrower
or any Subsidiary; and

(e) Liens securing Indebtedness permitted by clause (k) of Section 6.01.

SECTION 6.03. Fundamental Changes.

(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Subsidiary may merge
into the Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Subsidiary may merge into any other Subsidiary in a
transaction in which the surviving entity is a Subsidiary, provided that if the
Subsidiary that is to be merged out of existence is a Guarantor, the surviving
entity is a Guarantor, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary,
provided that if the Subsidiary selling, transferring or otherwise disposing of
its assets is a Guarantor, the transferee is a Loan Party and (iv) any
Subsidiary may liquidate or dissolve if the Borrower determines in good faith
that such liquidation or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Bridge Lenders; provided that any
such transaction described in clauses (i) through (iii), inclusive, above
involving a Subsidiary that is not a wholly owned Subsidiary immediately prior
to such merger shall not be permitted unless also permitted by Section 6.04.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto, including payment and
transaction processing businesses.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of

 

40



--------------------------------------------------------------------------------

its Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Subsidiary that was not a wholly owned Subsidiary prior to such merger)
any capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

(a) Permitted Investments;

(b) investments by the Borrower existing on the date hereof in the capital stock
of its Subsidiaries;

(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary, provided that if such loan
or advance is made by a Loan Party to a Subsidiary that is not a Loan Party, the
aggregate principal amount of all such loans and advances at any time
outstanding shall not exceed $5,000,000;

(d) acquisitions of any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) or acquisitions of assets of any Person constituting a business unit
that comply on a pro forma basis with all provisions of this Agreement and the
other Loan Documents;

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) investments made with Payroll Deposits in accordance with the Investment
Standards;

(g) advances of Interchange Fees to merchants with respect to Processing
Transactions in the ordinary course of business; and

(h) loans or advances to (i) non-sales employees of the Borrower or any
Subsidiary in an aggregate outstanding principal amount not to exceed $1,000,000
at any time and (ii) sales employees of the Borrower or any Subsidiary in an
aggregate outstanding principal amount not to exceed $5,000,000 at any time.

 

41



--------------------------------------------------------------------------------

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries or payments restricted by Section 6.06), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.

SECTION 6.06. Restricted Payments.

(a) The Borrower will not, and will not permit any of its Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except, so long as no Event of Default shall exist immediately before
and after giving effect to any such payment, (i) the Borrower may declare and
pay dividends with respect to its Equity Interests payable in additional shares
of its common stock, (ii) the Borrower may declare and pay cash dividends with
respect to its Equity Interests, (iii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iv) the Borrower may
make repurchases with respect to its Equity Interests, and (v) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries.

(b) The Borrower will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

(i) payment of Indebtedness created under the Loan Documents;

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof;

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01; and

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

 

42



--------------------------------------------------------------------------------

SECTION 6.07. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.06 and (d) any investment permitted by clause (h) of Section 6.04.

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.08 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof.

SECTION 6.09. Leverage Ratios.

(a) Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio
to be greater than 2.5 to 1.00 as of the end of any fiscal quarter of the
Borrower, commencing with the fiscal quarter ending December 31, 2009.

(b) Senior Leverage Ratio. The Borrower will not permit the Senior Leverage
Ratio to be greater than 2.25 to 1.00 as of the end of any fiscal quarter of the
Borrower, commencing with the fiscal quarter ending December 31, 2009.

SECTION 6.10. Fixed Charge Coverage Ratio. The Borrower shall not permit Fixed
Charge Coverage Ratio to be less than 1.35 to 1.00 as of the end of any fiscal
quarter of the Borrower, commencing with the fiscal quarter ending December 31,
2009.

SECTION 6.11. Asset Sales. The Borrower shall not and shall not permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 6.03),
except:

(a) sales, transfers and dispositions of (i) inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

 

43



--------------------------------------------------------------------------------

(b) sales, transfers and dispositions to the Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions (i) involving a
Subsidiary shall be made in compliance with Section 6.07 and (ii) involving a
transfer of assets from a Loan Party to a Subsidiary that is not a Guarantor
shall not be permitted by this clause (b);

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted by Section 6.04
(a) and (f);

(e) [Reserved];

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Subsidiary; and

(g) sales, transfers and other dispositions of assets (including Equity
Interests in a Subsidiary) that are not permitted by any other paragraph of this
Section, provided that the aggregate amount thereof during any fiscal year does
not exceed 10% of Tangible Assets as of the end of the immediately preceding
fiscal year;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.

SECTION 6.12. Limitation on Debt Modifications. Neither the Borrower nor any
Subsidiary shall enter into any amendment, waiver or other modification of any
document evidencing or otherwise governing any Material Indebtedness (other than
the Existing Credit Agreement) (a) if the effect of such amendment, waiver or
other modification is to increase the interest rate on such Indebtedness, change
(to earlier dates) any dates upon which payments of principal or interest are
due thereon, change any event of default or condition to an event of default
with respect thereto (other than to eliminate or make less onerous any such
event or default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, or change any
collateral therefor (other than to release such collateral), or (b) if the
effect of such amendment or change, together with all other amendments or
changes made, is to increase in any material respect the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Indebtedness (or an agent, trustee or other representative on their behalf).

 

44



--------------------------------------------------------------------------------

ARTICLE VII.

SECTION 7.01. Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Bridge Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Bridge Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section 7.01) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
days Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower, any Subsidiary, or any Guarantor in or in connection with this
Agreement or any Guaranty, or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any Guaranty, or other Loan Document, or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been untrue in any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI or the Guarantor shall fail to observe or
perform any covenant, condition, or agreement contained in any Guaranty;

(e) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of 30 days after the
earlier of (i) notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Bridge Lender) and (ii) actual
knowledge thereof by President or a Financial Officer of the Borrower;

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (whether or not
such failure results in acceleration);

(g) (i) an “Event of Default”, as defined in the Existing Credit Agreement,
shall occur or (ii) any event or condition occurs that results in any other
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any other Material Indebtedness or any trustee or
agent on its or their behalf to cause any other Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity (whether or not such event or condition results
in

 

45



--------------------------------------------------------------------------------

acceleration); provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower, any Subsidiary, or any Guarantor or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower, any Subsidiary, or any Guarantor or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower, any Subsidiary, or any Guarantor shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section 7.01, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower, any Guarantor,
or any Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Borrower, any Subsidiary, or any Guarantor shall become unable, shall
admit in writing its inability, or shall fail generally, to pay its debts as
they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower, any Subsidiary, or
any Guarantor, or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower, any Subsidiary, or any
Guarantor to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding (i) $1,000,000 in any year or
(ii) $2,000,000 for all periods;

(m) (i) any of the Loan Documents shall cease to be enforceable or in full force
and effect (except as otherwise permitted pursuant to this Agreement) or
(ii) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral with an aggregate
value in excess of $5,000,000 purported to be covered thereby, except as
permitted by the terms of any Loan Document, or any Collateral Document shall
fail to remain in full force or effect or any action shall be taken to
discontinue or to assert the invalidity or unenforceability of any Collateral
Document; or

 

46



--------------------------------------------------------------------------------

(n) a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either
one or both of the following actions, at the same or different times:
(i) terminate the Bridge Commitments, and thereupon the Bridge Commitments shall
terminate immediately, and (ii) declare the Bridge Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Bridge Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
including without limitation, notice of intent to accelerate and notice of
acceleration, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Section 7.01, the Bridge Commitments shall automatically terminate and the
principal of the Bridge Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, including without limitation, notice of intent to
accelerate and notice of acceleration, all of which are hereby waived by the
Borrower. In addition to the other rights and remedies of the Administrative
Agent and the Bridge Lenders set forth in the Loan Documents, upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the Uniform Commercial
Code.

SECTION 7.02. Application of Proceeds

At any time that an Event of Default has occurred and is continuing and except
as otherwise provided with respect to Defaulting Lenders, any proceeds received
by the Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its rights and remedies provided under the Loan
Documents or at law or equity, shall be applied by the Administrative Agent in
the following order:

First, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such sale, collection or other realization;

Second, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent) payable to the
Administrative Agent in its capacity as such;

Third, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Bridge Lenders (including fees, charges and disbursements of counsel to the
respective Bridge Lenders), ratably among them in proportion to the respective
amounts described in this clause Third payable to them;

 

47



--------------------------------------------------------------------------------

Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid interest on the Bridge Loans and other Obligations, ratably among the
Bridge Lenders in proportion to the respective amounts described in this clause
Fourth payable to them;

Fifth, to the payment of that portion of the Obligations constituting unpaid
principal of the Bridge Loans, ratably among the Bridge Lenders; and

Sixth, the balance, if any, after all the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

ARTICLE VIII.

The Administrative Agent

Each of the Bridge Lenders hereby irrevocably appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and of the other Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Bridge Lender as any other Bridge Lender
and may exercise the same as though it were not the Administrative Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby and by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Bridge Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein and in the other
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Bridge Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. The Administrative Agent shall be
deemed not to have knowledge of any

 

48



--------------------------------------------------------------------------------

Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Bridge Lender, and the Administrative Agent shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith or in
connection with any other Loan Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or in any other Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement, any other Loan Document, or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein or in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Bridge Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Bridge Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in Chicago,
Illinois, Cleveland, Ohio or New York, New York, or an Affiliate of any such
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.

 

49



--------------------------------------------------------------------------------

After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Bridge Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Bridge Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Bridge Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bridge Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

Each Bridge Lender acknowledges and agrees that neither such Bridge Lender, nor
any of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Bridge Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA PATRIOT Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Loan Parties, their Affiliates or their agents, the Loan Documents or
the transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

ARTICLE IX.

Miscellaneous

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 90 Nassau Street, Princeton, NJ 08542,
Attention of Robert H.B. Baldwin, Jr. and the Legal Department (Telecopy
No. 609-683-3815)

(ii) if to the Administrative Agent, to it at 127 Public Square, Cleveland, Ohio
44114, Attention of Matthew A. Lambes (Telecopy No. 216-689-4649); and

 

50



--------------------------------------------------------------------------------

(iii) if to any other Bridge Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Bridge Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Bridge Lender. The Administrative Agent
or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Bridge Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Bridge Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement, the Guaranties or the Collateral
Documents or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Bridge Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Bridge Lender may have had notice or knowledge of
such Default at the time.

(b) Neither this Agreement, nor the Guaranties nor the Collateral Documents nor
any provision hereof or thereof may be waived, amended or modified except (i) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or (ii) in the case of the
Guaranties and the Collateral Documents, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Bridge Commitment of any
Bridge Lender without the written consent of such Bridge Lender, (B) reduce the
principal amount of any Bridge Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Bridge
Lender affected thereby, (C) postpone the scheduled date of payment of the
principal amount of any Bridge Loan, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Bridge Commitment, without the
written consent of each

 

51



--------------------------------------------------------------------------------

Bridge Lender affected thereby, (D) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Bridge Lender, (E) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of this
Agreement, the Guaranties or the Collateral Documents specifying the number or
percentage of Bridge Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Bridge Lender, (F) release any Guarantor from its
obligations under the Guaranty (except as otherwise permitted herein or in the
other Loan Documents), without the written consent of each Bridge Lender or
(G) release all or substantially all of the Collateral, without the written
consent of each Bridge Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent.

(c) The Bridge Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all Bridge Commitments and payment and satisfaction in full in
cash of all Obligations, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Bridge Lenders pursuant to Article VII. Except
as provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. Notwithstanding anything herein to the
contrary, the Administrative Agent and the Bridge Lenders agree that in
connection with any Sale and Leaseback Transaction relating to the Service
Center that is permitted by this Agreement, upon the request of the Borrower and
concurrently with such Sale and Leaseback Transaction, the Administrative Agent
shall terminate the Bridge Mortgage and take whatever action that may be
reasonably requested by the Borrower to release any and all security interests
that the Administrative Agent, on behalf of itself and the Secured Parties, may
have in the Service Center under the Loan Documents.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent, the Arranger, and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses

 

52



--------------------------------------------------------------------------------

incurred by the Administrative Agent or any Bridge Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Bridge Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any of the other Loan Documents, including its
rights under this Section, or in connection with the Bridge Loans made
hereunder, including all such out-of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Bridge Loans.

(b) The Borrower shall indemnify the Administrative Agent and each Bridge
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (but without duplication of any amounts owing pursuant to
Section 2.16 and not including any Excluded Taxes) (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto or the
parties to any other Loan Document of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Bridge Lender severally agrees to pay to the Administrative Agent, such
Bridge Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, the Loan Documents, or any agreement or instrument contemplated
hereby, the Transactions, any Bridge Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable not later than three
(3) Business Days after written demand therefor.

 

53



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Bridge Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Bridge Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Bridge Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Bridge Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its Bridge
Commitment and the Bridge Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower, provided that (i) no consent of the Borrower shall be required for an
assignment to a Bridge Lender, an Affiliate of a Bridge Lender or an Approved
Fund and (ii) no consent of the Administrative Agent shall be required for an
assignment of any Bridge Commitment or Bridge Loan to an assignee that is a
Bridge Lender with a Bridge Commitment or Bridge Loan immediately prior to
giving effect to such assignment or if an Event of Default has occurred and is
continuing.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Bridge Lender or an Affiliate of a
Bridge Lender or an assignment of the entire remaining amount of the assigning
Bridge Lender’s Bridge Loan, the amount of the Bridge Commitment or Bridge Loan
of the assigning Bridge Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $4,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bridge Lender’s rights and obligations under this
Agreement;

 

54



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Bridge Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) the assignee shall have delivered any documentation required by
Section 2.16(e).

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bridge Lender, (b) an Affiliate of a Bridge Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Bridge Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Bridge Lender under this Agreement, and the
assigning Bridge Lender thereunder shall, to the extent of the interest assigned
by such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bridge Lender’s rights and obligations under this Agreement, such
Bridge Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or
transfer by a Bridge Lender of rights or obligations under this Agreement that
does not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Bridge Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Bridge Lenders, and the Bridge Commitment of, and principal
amount of the Bridge Loan owing to, each Bridge Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Bridge Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Bridge Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Bridge Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

55



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bridge Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Bridge
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and the fulfillment of the other applicable
conditions of paragraph (b) of this Section, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Bridge Lender or
the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c) (i) Any Bridge Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Bridge Lender’s rights and
obligations under this Agreement (including all or a portion of its Bridge
Commitment and the Bridge Loan owing to it); provided that (A) such Bridge
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Bridge Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the other Bridge Lenders shall continue to deal solely and directly
with such Bridge Lender in connection with such Bridge Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Bridge Lender sells such a participation shall provide that such Bridge Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Bridge Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver described in the first proviso to Section 9.02(b) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.16 to the
same extent as if it were a Bridge Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Bridge Lender, provided such Participant agrees to be subject
to Section 2.17(c) as though it were a Bridge Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.16 than the applicable Bridge Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Bridge Lender shall not be
entitled to the

 

56



--------------------------------------------------------------------------------

benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.16(e) as though it were a Bridge Lender.

(d) Any Bridge Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Bridge Lender, including without limitation any pledge or assignment to
secure obligations to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Bridge Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Bridge Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the other Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Bridge Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Bridge Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Bridge
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Bridge Commitments have not expired or terminated.
The provisions of Sections 2.16 and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Bridge Loans, or the
termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or

 

57



--------------------------------------------------------------------------------

unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof or thereof; and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Bridge Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Bridge Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document held by such Bridge
Lender, irrespective of whether or not such Bridge Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Bridge Lender under this Section are in addition to other rights
and remedies (including other rights of setoff) which such Bridge Lender may
have. Notwithstanding anything to the contrary contained in the foregoing, until
such time as all of the Indebtedness and other obligations under the Existing
Credit Agreement have been paid and satisfied in full and all commitments to
advance loans and extend credit thereunder have terminated, no Bridge Lender
shall exercise such right of set off except with respect to an escrow account
required by the terms of the Bridge Mortgage, as in effect on the date hereof,
and maintained with such Bridge Lender; provided that this sentence shall not be
deemed to restrict any right or remedy available to such Bridge Lender, in its
capacity as a “Lender” under the Existing Credit Agreement, including, without
limitation, the exercise of set off rights against other accounts of the
Borrower for application to Indebtedness and other obligations under the
Existing Credit Agreement.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Court of Common Pleas of
the State of Ohio sitting in Cuyahoga County and of the United States District
Court of the Northern District of Ohio, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Ohio State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent or any Bridge Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or its properties in the courts of any jurisdiction.

 

58



--------------------------------------------------------------------------------

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement or any other Loan Document irrevocably consents
to service of process in the manner provided for notices in Section 9.01.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Bridge
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any suit, action or proceeding relating to
this Agreement or any other Loan Document, or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (1) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations

 

59



--------------------------------------------------------------------------------

under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent or
any Bridge Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Loan Parties or their businesses,
other than any such information that is available to the Administrative Agent or
any Bridge Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Bridge Loan,
together with all fees, charges and other amounts which are treated as interest
on such Bridge Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Bridge Lender holding such Bridge
Loan in accordance with applicable law, the rate of interest payable in respect
of such Bridge Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Bridge Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Bridge Lender in respect
of other loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Bridge Lender.

SECTION 9.14. USA PATRIOT Act. Each Bridge Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Bridge
Lender to identify the Borrower in accordance with the Act.

SECTION 9.15. No Other Duties. Anything herein to the contrary notwithstanding,
the Arranger shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Bridge Lender hereunder.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Bridge Loan Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

HEARTLAND PAYMENT SYSTEMS, INC., a Delaware corporation By:  

/s/ Robert H.B. Baldwin, Jr.

  Robert H.B. Baldwin, Jr.   President and Chief Financial Officer

 

61



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and as a Bridge Lender By:
 

/s/ Thomas A. Crandell

  Thomas A. Crandell   Senior Vice President

 

62



--------------------------------------------------------------------------------

HEARTLAND BANK, as a Bridge Lender By:  

/s/ David P. Minton

  David P. Minton   President and CEO

 

63



--------------------------------------------------------------------------------

Schedule 2.01

BRIDGE COMMITMENTS

 

LENDER

   BRIDGE COMMITMENT

KEYBANK NATIONAL ASSOCIATION

   $ 20,000,000

HEARTLAND BANK

   $ 8,000,000



--------------------------------------------------------------------------------

Schedule 3.06

DISCLOSED MATTERS

 

Parties

  

Attorney

  

Venue

  

Nature of claim

  

Status

  

Amount at

issue

  

Commencement
Date

Greg Noren v. Heartland Payment Systems, Inc.    Blank Rome    Superior Court of
N.J. Bergen County BER-L-4528-06    Noren is seeking relief under the New Jersey
whistle blower statute claiming that his termination from Borrower was done in
retaliation for his alleged whistle blowing activity. In addition. Noren is
seeking damages for (i) breach of contract, (ii) defamation; (iii) breach of the
duty of good faith and fair dealing; (iv) harassment; (v) wrongful discharge;
(vi) intentional infliction of emotional distress; (vii) fraud; (viii) negligent
misrepresentation; (ix) false light; and (x) unjust enrichment.    The case was
reinstated by the Appellate Court. Discovery has been extended 90 days until the
end of March 2010.    Based on Noren’s pre-litigation demands, he values his
compensatory damages to be approximately $1,800,000, if he is successful on his
fraud claim he would be entitled to punitive damages, if he is successful on his
CEPA claim he would be entitled to treble damages and attorneys’ fees.   
June 16, 2006 Ryan McInerney, et al. v. Heartland Payment Systems    Gordon Rees
   San Diego Superior Court    Class Action Complaint alleging HPS violated
California Labor Code Section 2802 for failure to reimburse its former employees
for business expenses and Labor Code Sections 221 and 224 for making improper
deductions from commission payments to its Relationship Managers.    Discovery
is continuing. Second round of mediation is being scheduled for April.   
Undetermined    December 16, 2008 VeriFone Israel Ltd. V. HPS   

Goodwin Proctor

Blank Rome

   USDC, New Jersey    Patent Infringement/Lanham Act    Complaint Filed   
Undetermined    February 2010



--------------------------------------------------------------------------------

Dean Cantrell v. HPS    Post & Schell    EEOC New Jersey    Claim of Sexual
Harassment    Filed Response to Charge on February 8th .    Undetermined   
January 2010 Patricia Mucker v. HPS    Wyatt Tarrant & Combs    EEOC Louisville,
Kentucky    Claim of violation of the ADA and ADEA    Mediation scheduled for
March 18th.    Undetermined    January 2010 In re Heartland Payment Systems,
Inc. Computer Intrusion Litigation    Ropes & Gray    U.S.D.C. Southern District
of Texas (All Actions Consolidated)    National - Consumer    FCRA disposal rule
(intentional + negligent); Negligence; Breach of contract; Violation of State
Breach Notification Laws HPS has negotiated non-binding memorandum of
understanding with plaintiffs, which would provide for a settlement fund of $1
million to $2.4 million, notice costs of approximately $1.5 million, dispute
resolution costs of approximately$200,000, claims administration costs of
approximately $300,000 and attorneys fees of approximately 20% of the aggregate
value of the settlement.       In re Heartland Payment Systems, Inc. Computer
Intrusion Litigation    Ropes & Gray    U.S.D.C. Southern District of Texas   

Financial Institution Class Action

 

Negligence Breach of Contract (3PB) Breach of Implied Contract Negligence Per Se
Negligent Misrepresentation

   Actions consolidated in Southern District of Texas    Undetermined    2009
Omni American Bank v. HPS    Ropes& Gray    U.S.D.C. Southern District of Texas
   Negligence Breach of Contract Breach Implied Contract Negligent
misrepresentation intentional misrepresentation Subrogation    Complaint just
filed    Undetermined    February 9, 2010 SM Corporation dba Mike Shannon’s
Steak and Seafood v. HPS/HPS v. SMC    Nicol, Davis; Ropes & Gray; Armstrong
Teasdale    Missouri Superior Court; New Jersey Superior Court    Merchant Class
Action Violation of Missouri Consumer Protection Act; Related Action pending in
New Jersey court against SM Corporation for breach of contract.    Settlement
Agreements being finalized    Undetermined    April 2009



--------------------------------------------------------------------------------

Miele v. Carr    Goodwin Proctor    U.S.D.C. District of New Jersey   
Shareholder Derivative    Complaint filed. In the process of moving to dismiss.
      September 11, 2009 Prosperity Bank of Sugarland, TX, Trustco Bank of
Glenville, NY, Community Bank of Carmichaels, PA, Abbey Credit Union of
Vandalia, OH, Equity Bank, N.A. of Wichita, KS, First Community Bank of Mobile,
AL, Peoples Bank of Lebanon, KY, Marine Credit Union of Fond du Lac, WI,
Algonquin State Bank of Algonquin, IL, Mountain West Bank of Helena, MT,
American Federal Bank of Fargo, ND, State Bank of Kimball of Kimball, MN, First
National Bank in Mahnomen of Mahnomen, MN, Bank of Commerce of Stilwell, OK,
Bank of Winnfield of Winnfield, LA, United Commercial Bank of San Francisco, CA,
First State Bank of Britt, IA, Melvin Savings Bank of Sibley, IA, Copiah Bank of
Hazlehurst, MS, Colonial American Casualty & Surety Company of Chicago, IL (on
behalf of Prudential Savings Bank of Philadelphia, PA), Monarch Bank of
Chesapeake, VA, OSU Federal Credit Union of Corvallis, OR, Standard Register
Federal Credit Union of Dayton, OH, City National Bank of Los Angeles, CA,
Partners Federal Credit Union of Lake Buena Vista, FL, Pershing LLC of Jersey
City, NJ, and Alliance Bank of Syracuse, NY, The Bank of Edwardsville, Wisconsin
Bancshares, Valley Credit Union of Chippewa Falls, Wisconsin, Mauch Chunk Trust,
Natcom Bancshares, Inc. and S.Y. Bancorp    Ropes&Gray       Threatened claims
based on alleged injuries relating to the 2008 data intrusion.         



--------------------------------------------------------------------------------

Visa Inc.    Ropes & Gray       Potential liability with respect to the fines,
penalties, and assessments that Visa, Inc. purported to or has threatened to
impose on the Company’s sponsoring banks by virtue of the Processing System
Intrusion in its letters dated March 26 and March 27, 2009.          MasterCard
Worldwide    Ropes & Gray       Potential liability with respect to fines and
penalties that MasterCard has threatened to impose as stated in their March 18,
April 16, and July 15, 2009 letters and compliance claims filed by card issuers
pursuant to the Global Security Notice issued by MasterCard Worldwide dated
March 18, 2009 and with respect to requests for reimbursement filed by card
issuers pursuant to the Global Security Alert issued by MasterCard Worldwide
dated March 19, 2009.          Heartland Bank    Ropes & Gray       Potential
liability with respect to a demand for indemnification in a letter dated March
17, 2009.          Key Bank    Ropes & Gray       Potential liability with
respect to a reservation of rights under HPS’s agreement with Key as set forth
in a letter dated April 15, 2009.         



--------------------------------------------------------------------------------

Discover    Ropes & Gray       Potential liability with respect to a demand for
indemnification in a letter dated March 16, 2009.         



--------------------------------------------------------------------------------

Schedule 6.01

EXISTING INDEBTEDNESS

 

1. Indebtedness under the Amended and Restated Credit Agreement dated as of
May 30, 2008, as amended by Amendment No. 1, dated as of August 3, 2009, as
further amended by Amendment No. 2, dated as of February 18, 2010, as further
amended from time to time, by and among the Borrower, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and
Issuing Bank, as amended.



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

 

1. Liens under the Amended and Restated Credit Agreement dated as of May 30,
2008, as amended by Amendment No. 1, dated as of August 3, 2009, as further
amended by Amendment No. 2, dated as of February 18, 2010, as further amended
from time to time, by and among the Borrower, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent, Swingline Lender and Issuing
Bank, as amended.

 

2. Lien on certain office equipment of Heartland Payment Systems in favor of
Vencore Solutions LLC, purportedly perfected by the filing of UCC # 1641164 with
the Delaware Secretary of State on May 12, 2008, as amended by the filing of UCC
# 0778719 with the Delaware Secretary of State on March 11, 2009.

 

3. Lien on certain office equipment of Heartland Payment Systems in favor of
Vencore Solutions LLC, purportedly perfected by the filing of UCC # 2132056 with
the Delaware Secretary of State on June 20, 2008, as amended by the filing of
UCC # 0778644 with the Delaware Secretary of State on March 11, 2009.

 

4. Lien on certain office equipment of Heartland Payment Systems in favor of
Vencore Solutions LLC, purportedly perfected by the filing of UCC # 2637567 with
the Delaware Secretary of State on August 1, 2008, as amended by the filing of
UCC # 0778511 with the Delaware Secretary of State on March 11, 2009.

 

5. Lien on certain office equipment of Heartland Payment Systems in favor of
Vencore Solutions LLC, purportedly perfected by the filing of UCC # 2832739 with
the Delaware Secretary of State on August 19, 2008, as amended by the filing of
UCC # 0778388 with the Delaware Secretary of State on March 11, 2009.

 

6. Lien on certain office equipment of Heartland Payment Systems in favor of
Forsythe/McArthur Associates, Inc., purportedly perfected by the filing of UCC #
1468493 with the Delaware Secretary of State on April 24, 2008.

 

7. Lien on certain copy machines of The Heartland Payroll Company, L.L.C. in
favor of American Financial Resources, purportedly perfected by the filing of
UCC # OH00099938751 with the Ohio Secretary of State on March 21, 2006.

 

8. Lien on certain copy machines of The Heartland Payroll Company, L.L.C. in
favor of American Financial Resources, purportedly perfected by the filing of
UCC # OH00123869321 with the Ohio Secretary of State on February 14, 2008.



--------------------------------------------------------------------------------

Schedule 6.08

EXISTING RESTRICTIONS

NONE.



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bridge Lender under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Bridge Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor   

 

2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of (identify Bridge Lender]1] 3.   
Borrower(s):   

 

4.    Administrative Agent:                                             , as the
administrative agent under the Credit Agreement

 

1

Select as applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

5.    Credit Agreement:    The Bridge Loan Agreement dated as of February 18,
2010, among Heartland Payment Systems, Inc., the Bridge Lenders parties thereto,
KeyBank National Association, as Administrative Agent. 6.      

 

Aggregate Amount of
Bridge Commitment/Loan for all
Bridge Lenders

  Amount of
Bridge Commitment/Loan
Assigned   Percentage
Assigned of Bridge
Commitment/Loan2 $   $     % $   $     % $   $     %

Effective Date:                      , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

2

Set forth, to at least 9 decimals, as a percentage of the Bridge Commitment/Loan
of all Bridge Lenders thereunder.

 

Exhibit A-2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

KEYBANK NATIONAL ASSOCIATION as Administrative Agent By:  

 

  Title:

 

Exhibit A-3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, the Guaranties, or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, including the Guarantors or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates, the Guarantors, or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bridge Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Bridge Lender, (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Bridge Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Bridge Lender thereunder, (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Bridge Lender, and
(v) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement (including
pursuant to Section 9.04(b)(ii) thereof), duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Bridge Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Bridge Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Annex 1-1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Annex 1-2



--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE BORROWER

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF GUARANTY

 

Exhibit C-1



--------------------------------------------------------------------------------

[FORM OF]

GUARANTY

THIS GUARANTY (this “Guaranty”), dated as of             ,     , 2010, made by
                     a [state] limited liability company (the “Guarantor”), in
favor of the Guarantied Parties referred to and defined below,

WITNESSETH:

WHEREAS,                     , an [State] limited liability company (the
“Borrower”), the Bridge Lenders defined in the Loan Agreement described below
and KeyBank National Association, as the Administrative Agent for the Bridge
Lenders (in such capacity, the “Administrative Agent”) have entered into a
Bridge Loan Agreement of even date herewith (said Bridge Loan Agreement, as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, being referred to herein as the “Loan Agreement”); and

WHEREAS, the Borrower and the Guarantor are members of the same consolidated
group of companies and are engaged in operations which require financing on a
basis in which credit can be made available from time to time to the Borrower
and the Guarantor, and the Guarantor will derive direct and indirect economic
benefit from the Bridge Loans (as this and other capitalized terms used in this
Guaranty and not otherwise defined herein are defined in the Loan Agreement)
under the Loan Agreement; and

WHEREAS, it is a condition precedent to the effectiveness of the Loan Agreement
and the obligation of the Bridge Lenders to make the Bridge Loans under the Loan
Agreement that the Guarantor shall have executed and delivered this Guaranty;
and

WHEREAS, the Bridge Lenders, the Administrative Agent and their respective
successors and assigns are herein referred to as the “Guarantied Parties”;

NOW, THEREFORE, in consideration of the premises and to induce the Guarantied
Parties to (i) enter into the Loan Agreement and (ii) make the Bridge Loans, the
Guarantor hereby agrees as follows:

SECTION l. Guaranty. The Guarantor hereby unconditionally and irrevocably
guarantees the full and prompt payment when due, whether at stated maturity, by
acceleration or otherwise, of, and the performance of, (a) the Obligations,
whether now or hereafter existing and whether for principal, interest, fees,
expenses or otherwise, (b) any and all reasonable out-of-pocket expenses
(including, without limitation, reasonable expenses and reasonable counsel fees
and expenses of the Administrative Agent and the Bridge Lenders) incurred by any
of the Guarantied Parties in enforcing any rights under this Guaranty and
(c) all present and future amounts that would become due but for the operation
of any provision of the United States Bankruptcy Code or other bankruptcy,
insolvency, reorganization or similar laws of the United States or other
applicable jurisdiction (“Debtor Relief Laws”), and all present and future
accrued and unpaid interest, including, without limitation, all post-petition
interest if the Borrower or any of the “Guarantors” (as such term is defined in
the Loan Agreement) voluntarily

 

Exhibit C-2



--------------------------------------------------------------------------------

or involuntarily becomes subject to any Debtor Relief Laws (the items set forth
in clauses (a), (b) and (c) immediately above being herein referred to as the
“Guarantied Obligations”). This Guaranty is an absolute guaranty of payment and
performance and not a guaranty of collection, meaning that it is not necessary
for the Guarantied Parties, in order to enforce payment by the Guarantor, first
or contemporaneously to accelerate payment of any of the Guarantied Obligations,
to institute suit or exhaust any rights against the Borrower, the Guarantor, any
of the Guarantors excluding the Guarantor described herein (the “Other
Guarantors” and each individually, an “Other Guarantor”), or any other Person,
or to enforce any rights against any collateral. Notwithstanding anything herein
or in any other Loan Document to the contrary, in any action or proceeding
involving any state corporate law, or any state or federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of the Guarantor under this Section 1 would
otherwise, taking into account the provisions of Section 11 hereof, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under this
Section 1, then the amount of such liability shall, without any further action
by the Guarantor, any Bridge Lender, the Administrative Agent or any other
Person, be automatically limited and reduced to the highest amount that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

SECTION 2. Guaranty Absolute. The Guarantor guaranties that the Guarantied
Obligations will be paid strictly in accordance with the terms of the Loan
Agreement and the other Loan Documents, without set-off or counterclaim, and
regardless of any Applicable Law (as defined below) now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. As used herein, “Applicable Law” means, as to any
Person, any law, statute, rule, treaty, regulation or determination of an
arbitrator, court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its properties or to which such Person or any
of its properties may be bound or affected. The liability of the Guarantor under
this Guaranty shall be absolute and unconditional irrespective of:

(a) any lack of validity or enforceability of any provision of any other Loan
Document or any other agreement or instrument relating to any Loan Document, or
avoidance or subordination of any of the Guarantied Obligations;

(b) any change in the time, manner or place of payment of, or in any other term
of, or any increase in the amount of, all or any of the Guarantied Obligations,
or any other amendment or waiver of any term of, or any consent to departure
from any requirement of, the Loan Agreement or any of the other Loan Documents;

(c) any exchange, release or non-perfection of any Lien on any collateral for,
or any release of any of the Other Guarantors or the Borrower or amendment or
waiver of any term of any other guaranty of, or any consent to departure from
any requirement of any other guaranty of, all or any of the Guarantied
Obligations;

(d) the absence of any attempt to collect any of the Guarantied Obligations from
the Borrower, any of the Other Guarantors or from any other Person or any other
action to enforce the same or the election of any remedy by any of the
Guarantied Parties;

 

Exhibit C-3



--------------------------------------------------------------------------------

(e) any waiver, consent, extension, forbearance or granting of any indulgence by
any of the Guarantied Parties with respect to any provision of any other Loan
Document;

(f) the election by any of the Guarantied Parties in any proceeding under any
Debtor Relief Law;

(g) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under any Debtor Relief Law; or

(h) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of the Borrower or any of the Other Guarantors other than
payment and performance in full of the Guarantied Obligations.

SECTION 3: Waiver.

(a) The Guarantor hereby (i) waives (A) promptness, diligence, notice of
acceptance and any and all other notices, including, without limitation, notice
of intent to accelerate and notice of acceleration, with respect to any of the
Guarantied Obligations or this Guaranty, (B) any requirement that any of the
Guarantied Parties protect, secure, perfect or insure any security interest in
or any Lien on any property or exhaust any right or take any action against the
Borrower or any other Person or any collateral, (C) the filing of any claim with
a court in the event of receivership or bankruptcy of the Borrower or any other
Person, (D) protest or notice with respect to nonpayment of all or any of the
Guarantied Obligations, (E) the benefit of any statute of limitation, (F) all
demands whatsoever (and any requirement that demand be made on the Borrower or
any other Person as a condition precedent to the Guarantor’s obligations
hereunder), (G) all rights by which the Guarantor might be entitled to require
suit on an accrued right of action in respect of any of the Guarantied
Obligations or require suit against the Borrower or any of the Other Guarantors
or Person, (H) any defense based upon an election of remedies by any Guarantied
Party, or (I) notice of any events or circumstances set forth in clauses
(a) through (h) of Section 2 hereof; and (ii) covenants and agrees that, except
as otherwise agreed by the parties, this Guaranty will not be discharged except
by complete payment and performance of the Guarantied Obligations and any other
obligations of the Guarantor contained herein.

(b) If, in the exercise of any of its rights and remedies, any of the Guarantied
Parties shall forfeit any of its rights or remedies, including, without
limitation, its right to enter a deficiency judgment against the Borrower or any
other Person, whether because of any Applicable Law pertaining to “election of
remedies” or the like, the Guarantor hereby consents to such action by such
Guarantied Party and waives any claim based upon such action. Any election of
remedies which results in the denial or impairment of the right of such
Guarantied Party to seek a deficiency judgment against the Borrower shall not
impair the obligation of the Guarantor to pay the full amount of the Guarantied
Obligations or any other obligation of the Guarantor contained herein.

(c) In the event any of the Guarantied Parties shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or under any of the Loan
Documents, to the extent not prohibited by Applicable Law, such Guarantied Party
may bid all or less than the amount of the Guarantied Obligations and the amount
of such bid, if successful, need not be paid by such Guarantied Party but shall
be credited against the Guarantied Obligations.

 

Exhibit C-4



--------------------------------------------------------------------------------

(d) The Guarantor agrees that notwithstanding the foregoing and without limiting
the generality of the foregoing if, after the occurrence and during the
continuance of an Event of Default, the Guarantied Parties are prevented by
Applicable Law from exercising their respective rights to accelerate the
maturity of the Guarantied Obligations, to collect interest on the Guarantied
Obligations, or to enforce or exercise any other right or remedy with respect to
the Guarantied Obligations, or the Administrative Agent is prevented from taking
any action to realize on any collateral, the Guarantor agrees to pay to the
Administrative Agent for the account of the Guarantied Parties, upon demand
therefor, the amount that would otherwise have been due and payable had such
rights and remedies been permitted to be exercised by the Guarantied Parties.

(e) The Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrower and of each of the Other Guarantors, and
of all other circumstances bearing upon the risk of nonpayment of the Guarantied
Obligations or any part thereof, that diligent inquiry would reveal. The
Guarantor hereby agrees that the Guarantied Parties shall have no duty to advise
the Guarantor of information known to any of the Guarantied Parties regarding
such condition or any such circumstance. In the event that any of the Guarantied
Parties in its sole discretion undertakes at any time or from time to time to
provide any such information to the Guarantor, such Guarantied Party shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which, pursuant to accepted
or reasonable banking or commercial finance practices, such Guarantied Party
wishes to maintain as confidential, or (iii) to make any other or future
disclosures of such information or any other information to the Guarantor.

(f) The Guarantor consents and agrees that the Guarantied Parties shall be under
no obligation to marshal any assets in favor of the Guarantor or otherwise in
connection with obtaining payment of any or all of the Guarantied Obligations
from any Person or source.

SECTION 4. Representations and Warranties. The Guarantor hereby represents and
warrants to the Guarantied Parties that: (a) this Guaranty (i) has been
authorized by all necessary action; (ii) does not violate any agreement,
instrument, law, regulation or order applicable to the Guarantor; (iii) does not
require the consent or approval of any person or entity, including but not
limited to any Governmental Authority, or any filing or registration of any
kind; and (iv) is the legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except to the
extent that enforcement may be limited by any Debtor Relief Laws; and (b) in
executing and delivering this Guaranty, the Guarantor has (i) without reliance
on any Guarantied Party or any information received from any Guarantied Party
and based upon such documents and information it deems appropriate, made an
independent investigation of the transactions contemplated hereby and the
Borrower, the Borrower’s business, assets, operations, prospects and condition,
financial or otherwise, and any circumstances which may bear upon such
transactions, the Borrower or the obligations and risks undertaken herein with
respect to the Guarantied Obligations; (ii) adequate means to obtain from the
Borrower on a continuing basis information concerning the Borrower; (iii) has
full and

 

Exhibit C-5



--------------------------------------------------------------------------------

complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents; and (iv) not relied and will not rely upon
any representations or warranties of any Guarantied Party not embodied herein or
any acts heretofore or hereafter taken by any Guarantied Party (including but
not limited to any review by any Guarantied Party of the affairs of the
Borrower).

SECTION 5. Intentionally Omitted.

SECTION 6. Amendments, Etc. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the Guarantor herefrom shall in any
event be effective unless the same shall be in writing, approved by the Required
Lenders (or by all the Bridge Lenders where the approval of each Bridge Lender
is required under the Loan Agreement) and signed by the Administrative Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

SECTION 7. Addresses for Notices. All notices and other communications provided
for hereunder shall be effectuated in the manner provided for in Section 9.01 of
the Loan Agreement, provided that if a notice or communication hereunder is sent
to the Guarantor, said notice shall be addressed to the Guarantor, in care of
the Borrower.

SECTION 8. No Waiver: Remedies.

(a) No failure on the part of any Guarantied Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by Applicable
Law or any of the other Loan Documents.

(b) No waiver by the Guarantied Parties of any default shall operate as a waiver
of any other default or the same default on a future occasion, and no action by
any of the Guarantied Parties permitted hereunder shall in any way affect or
impair any of the rights of the Guarantied Parties or the obligations of the
Guarantor under this Guaranty or under any of the other Loan Documents, except
as specifically set forth in any such waiver. Any determination by a court of
competent jurisdiction of the amount of any principal and/or interest or other
amount constituting any of the Guarantied Obligations shall be conclusive and
binding on the Guarantor irrespective of whether the Guarantor was a party to
the suit or action in which such determination was made.

SECTION 9. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default under the Loan Agreement, each of the Guarantied Parties is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set-off and apply any and all deposits (general
or special (except trust and escrow accounts), time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by such
Guarantied Party to or for the credit or the account of the Guarantor against
any and all of the obligations of the Guarantor now or hereafter existing under
this Guaranty, irrespective of whether or not such Guarantied Party shall have
made any demand under this Guaranty and although such obligations may be
contingent and unmatured; provided, however, such

 

Exhibit C-6



--------------------------------------------------------------------------------

Guarantied Party shall promptly notify the Guarantor and the Borrower after such
set-off and the application made by such Guarantied Party. The rights of each
Guarantied Party under this Section 9 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which such
Guarantied Party may have.

SECTION 10. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (i) remain in full force and effect until the Guarantied Obligations have
been paid and performed in full, (ii) be binding upon the Guarantor, its
successors and assigns, and (iii) inure to the benefit of and be enforceable by
the Guarantied Parties and their respective successors, transferees, and
permitted assigns. Without limiting the generality of the foregoing clause
(iii), each of the Guarantied Parties may assign or otherwise transfer any
promissory note held by it or the Guarantied Obligations owed to it to any other
Person, and such other Person shall thereupon become vested with all the rights
in respect thereof granted to such Guarantied Party herein or otherwise with
respect to such of the promissory notes and the Guarantied Obligations so
transferred or assigned, subject, however, to compliance with the provisions of
Section 9.04 of the Loan Agreement in respect of assignments. The Guarantor may
not assign any of its obligations under this Guaranty without first obtaining
the written consent of the Bridge Lenders as set forth in the Loan Agreement.

SECTION 11. Reimbursement. To the extent that the Guarantor shall be required to
repay a portion of the Bridge Loans which shall exceed the greater of (a) the
amount of such Bridge Loans actually received by the Guarantor and (b) the
amount which the Guarantor would otherwise have paid if the Guarantor had repaid
the aggregate amount of such Bridge Loans (excluding the amount thereof repaid
by the Borrower) in the same proportion as the Guarantor’s net worth immediately
after the date hereof bears to the aggregate net worth of all of the Guarantors
(calculated for the Guarantor as of the date hereof and each of the Other
Guarantors based on such Other Guarantor’s net worth immediately after the later
of the Effective Date or the date such Other Guarantor becomes a party to a
Guaranty (as defined in the Loan Agreement)), then the Guarantor shall be
reimbursed by the Other Guarantors for the amount of such excess, pro rata,
based on their respective net worth immediately after the later of the Effective
Date or the date such Other Guarantor becomes a party to a Guaranty (as defined
in the Loan Agreement), as applicable. This Section 11 is intended only to
define the relative rights of the Guarantors, and nothing set forth in this
Section 11 is intended to or shall impair the obligations of the Guarantor to
pay to the Guarantied Parties the Guarantied Obligations as and when the same
shall become due and payable in accordance with the terms hereof.

SECTION 12. Reinstatement. This Guaranty shall remain in full force and effect
and continue to be effective should any petition be filed by or against any of
the Guarantors or the Borrower for liquidation or reorganization, should any of
the Guarantors or the Borrower become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of any of the Guarantors’ or the Borrower’s assets, and shall,
to the fullest extent permitted by Applicable Law, continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to Applicable Law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligees of
the Obligations or such part thereof, whether as a “voidable preference,”
“fraudulent transfer,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored

 

Exhibit C-7



--------------------------------------------------------------------------------

or returned, the Guarantied Obligations shall, to the fullest extent permitted
by law, be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

SECTION 13. GOVERNING LAW AND WAIVER OF JURY TRIAL. THIS GUARANTY SHALL BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. THE GUARANTOR CONSENTS TO THE
NONEXCLUSIVE JURISDICTION AND VENUE OF THE STATE OR FEDERAL COURTS LOCATED IN
THE CITY OF CLEVELAND, OHIO. SERVICE OF PROCESS BY THE ADMINISTRATIVE AGENT OR
ANY BRIDGE LENDER IN CONNECTION WITH ANY SUCH DISPUTE SHALL BE BINDING ON THE
GUARANTOR IF SENT TO THE GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED
IN SECTION 7, ABOVE, OR AS OTHERWISE SPECIFIED BY THE GUARANTOR FROM TIME TO
TIME. THE GUARANTOR WAIVES ANY RIGHT THE GUARANTOR MAY HAVE TO JURY TRIAL IN ANY
ACTION RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY
OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY SUCH ACTION. TO THE EXTENT THAT
THE GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR
OTHERWISE), THE GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS GUARANTY.

SECTION 14. Section Titles. The Section titles contained in this Guaranty are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Guaranty.

SECTION 15. Execution in Counterparts. This Guaranty may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute one and the same Guaranty.

SECTION 16. Miscellaneous. All references herein to the Borrower or to the
Guarantor shall include their respective successors and assigns, including,
without limitation, a receiver, trustee or debtor-in-possession of or for the
Borrower or the Guarantor. All references to the singular shall be deemed to
include the plural where the context so requires.

SECTION 17. Subrogation and Subordination.

(a) Subrogation. Notwithstanding any reference to subrogation contained herein
to the contrary, until the Guarantied Obligations have been paid and performed
in full, the Guarantor hereby irrevocably waives any claim or other rights which
it may have or hereafter acquire against the Borrower that arise from the
existence, payment, performance or enforcement of the Guarantor’s obligations
under this Guaranty, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, any right to
participate

 

Exhibit C-8



--------------------------------------------------------------------------------

in any claim or remedy of any Guarantied Party against the Borrower or any
collateral which any Guarantied Party now has or hereafter acquires, whether or
not such claim, remedy or right arises in equity, or under contract, statutes or
common law, including without limitation, the right to take or receive from the
Borrower, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim or other rights.
If any amount shall be paid to the Guarantor in violation of the preceding
sentence and the Guarantied Obligations shall not have been paid in full, such
amount shall be deemed to have been paid to the Guarantor for the benefit of,
and held in trust for the benefit of, the Guarantied Parties, and shall
forthwith be paid to the Administrative Agent to be credited and applied upon
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Agreement. The Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by the
Loan Agreement and that the waiver set forth in this Section 17(a) is knowingly
made in contemplation of such benefits.

(b) Subordination. All debt and other liabilities of the Borrower to the
Guarantor (“Borrower Debt”) are expressly subordinate and junior to the
Guarantied Obligations and any instruments evidencing the Borrower Debt to the
extent provided below.

(i) Until the Guarantied Obligations have been paid and performed in full, the
Guarantor agrees that it will not request, demand, accept, or receive (by
set-off or other manner) any payment amount, credit or reduction of all or any
part of the amounts owing under the Borrower Debt or any security therefor,
except as specifically allowed pursuant to clause (ii) below;

(ii) Notwithstanding the provisions of clause (i) above, the Borrower may pay to
the Guarantor and the Guarantor may receive and retain from the Borrower
payments on the Borrower Debt, provided that the Borrower’s right to pay and the
Guarantor’s right to receive any such amount shall automatically and be
immediately suspended and cease (A) upon the occurrence and during the
continuance of an Event of Default or (B) if, after taking into account the
effect of such payment, a Default would occur and be continuing. The Guarantor’s
right to receive amounts under this clause (ii) (including any amounts which
theretofore may have been suspended) shall automatically be reinstated in such
time as the Event of Default which was the basis of such suspension has been
cured or waived (provided that no subsequent Event of Default has occurred) or
such earlier date, if any, and the Administrative Agent gives notice to the
Guarantor of reinstatement by the Required Lenders, in the Required Lenders’
sole discretion;

(iii) If the Guarantor receives any payment on the Borrower Debt in violation of
this Guaranty, the Guarantor will hold such payment in trust for the Guarantied
Parties and will immediately deliver such payment to the Administrative Agent;
and

(iv) In the event of the commencement or joinder of any suit, action or
proceeding of any type (judicial or otherwise) or proceeding under any Debtor
Relief Law (an “Insolvency Proceeding”) and subject to court orders issued
pursuant to the United States Bankruptcy Code, the Guarantied Obligations shall
first be paid, discharged and performed in full before any payment or
performance is made upon the Borrower Debt notwithstanding any other provisions
which may be made in such Insolvency Proceeding. In the event of any

 

Exhibit C-9



--------------------------------------------------------------------------------

Insolvency Proceeding, the Guarantor will at any time prior to the indefeasible
payment in full of the Guarantied Obligations (A) file, at the request of any
Guarantied Party, any claim, proof of claim or similar instrument necessary to
enforce the Borrower’s obligation to pay the Borrower Debt, and (B) hold in
trust for and pay to the Guarantied Parties any and all monies, obligations,
property, stock dividends or other assets received in any such proceeding on
account of the Borrower Debt in order that the Guarantied Parties may apply such
monies or the cash proceeds of such other assets to the Obligations.

SECTION 18. Guarantor Insolvency. Should the Guarantor voluntarily seek, consent
to, or acquiesce in the benefits of any Debtor Relief Law or become a party to
or be made the subject of any proceeding provided for by any Debtor Relief Law
(other than as a creditor or claimant) that could suspend or otherwise adversely
affect the rights of any Guarantied Party granted hereunder, then, the
obligations of the Guarantor under this Guaranty shall be, as between the
Guarantor and such Guarantied Party, a fully-matured, due, and payable
obligation of the Guarantor to such Guarantied Party (without regard to whether
the Borrower is then in default under the Loan Agreement or whether any part of
the Guarantied Obligations is then due and owing by the Borrower to such
Guarantied Party), payable in full by the Guarantor to such Guarantied Party
upon demand, which shall be the estimated amount owing in respect of the
contingent claim created hereunder.

SECTION 19. Rate Provision. It is not the intention of any Guarantied Party to
make an agreement violative of the laws of any applicable jurisdiction relating
to usury. Regardless of any provision in this Guaranty, no Guarantied Party
shall ever be entitled to contract, charge, receive, collect or apply, as
interest on the Guarantied Obligations, any amount in excess of the maximum
non-usurious amount and the maximum non-usurious rate of interest which, under
all Applicable Law, the Administrative Agent and the Bridge Lenders are
permitted to contract for, charge, take, reserve, or receive on the Obligations
(the “Maximum Rate”). In no event shall the Guarantor be obligated to pay any
amount in excess of the Maximum Rate. If from any circumstance the
Administrative Agent or any Guarantied Party shall ever receive, collect or
apply anything of value deemed interest in excess of the Maximum Rate under
Applicable Law, an amount equal to such excess shall be applied to the reduction
of the principal amount of outstanding Bridge Loans, and any remainder shall be
promptly refunded to the payor. In determining whether or not interest paid or
payable with respect to the Guarantied Obligations, under any specified
contingency, exceeds the Maximum Rate, the Guarantor and the Guarantied Parties
shall, to the maximum extent permitted by Applicable Law, (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(b) amortize, prorate, allocate and spread the total amount of interest
throughout the full term of such Obligations so that the interest paid on
account of such Guarantied Obligations does not exceed the Maximum Rate and/or
(c) allocate interest between portions of such Guarantied Obligations; provided
that if the Guarantied Obligations are paid and performed in full prior to the
end of the full contemplated term thereof, and if the interest received for the
actual period of existence thereof exceeds the Maximum Rate, the Guarantied
Parties shall refund to the payor the amount of such excess or credit the amount
of such excess against the total principal amount owing, and, in such event, no
Guarantied Party shall be subject to any penalties provided by any laws for
contracting for, charging or receiving interest in excess of the Maximum Rate.

 

Exhibit C-10



--------------------------------------------------------------------------------

SECTION 20. Severability. Any provision of this Guaranty which is for any reason
prohibited or found or held invalid or unenforceable by any court or
governmental agency shall be ineffective to the extent of such prohibition or
invalidity or unenforceability, without invalidating the remaining provisions
hereof in such jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

SECTION 21. ENTIRE AGREEMENT. THIS GUARANTY ALONE SETS FORTH THE ENTIRE
UNDERSTANDING OF THE GUARANTOR AND THE GUARANTIED PARTIES RELATING TO THE
GUARANTEED OBLIGATIONS AND CONSTITUTES THE ENTIRE CONTRACT BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF. THIS GUARANTY SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED
AND DELIVERED BY THE GUARANTOR TO THE ADMINISTRATIVE AGENT. DELIVERY OF AN
EXECUTED SIGNATURE PAGE OF THIS GUARANTY BY TELECOPY SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED SIGNATURE PAGE OF THIS GUARANTY.

SECTION 22. Conflicts. If in the event of a conflict between the terms and
conditions of this Guaranty and the terms and conditions of the Loan Agreement,
the terms and conditions of the Loan Agreement shall control.

SECTION 23. Taxes. Any and all payments by or on account of any obligation of
the Guarantor under this Guaranty or any other Loan Document to the
Administrative Agent or any Guarantied Party shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent and such Guarantied
Party receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Guarantor shall make such deductions, (iii) the
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law, (iv) the Guarantor shall pay any
Other Taxes to the relevant Governmental Authority in accordance with Applicable
Law and (v) as soon as practicable after the date of such payment, the Guarantor
shall deliver to the Administrative Agent (which shall forward the same to such
Guarantied Party) the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent. For the avoidance of doubt, the references to the
“Borrower” in Sections 2.16(e) and 2.16(f) of the Loan Agreement shall include
the Guarantor.

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

Exhibit C-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer on the date first above written.

 

[GUARANTOR]

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit C-12



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BORROWING REQUEST

KEYBANK NATIONAL ASSOCIATION

as Administrative Agent under the Bridge Loan Agreement referred to below

                    , 20    

Attention:

 

  Re: Heartland Payment Systems, Inc. (the “Borrower”)

Reference is made to the Bridge Loan Agreement, to be dated as of
                , 20    (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Bridge Loan Agreement”), among the
Borrower, the Bridge Lenders party thereto, and KeyBank National Association, as
Administrative Agent for the Bridge Lenders, Sole Bookruner and Sole Lead
Arranger. Capitalized terms used herein without definition are used as defined
in the Bridge Loan Agreement.

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.03 of
the Bridge Loan Agreement of its request of a Borrowing (the “Proposed
Borrowing”) under the Bridge Loan Agreement and, in that connection, sets forth
the following information:

 

  1. The date of the Proposed Borrowing is                 , 20     (the
“Funding Date”).

 

  2. The aggregate principal amount of requested Borrowing is $            .

 

  3. The Proposed Borrowing should be transferred via wire transfer to the
following account: ABA No.:                     / Routing
No.:                    , which is located at KeyBank National Association in
Cleveland, Ohio.

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be duly
executed by its respective authorized officers as of the day and year first
above written.

 

HEARTLAND PAYMENT SYSTEMS, INC.,

a Delaware corporation

By:

 

 

 

Name:

 

Title:

 

Exhibit D-1



--------------------------------------------------------------------------------

EXHIBIT E

[RESERVED]

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF PROMISSORY NOTE

 

$            .                   ,      20    

FOR VALUE RECEIVED, the undersigned,                     ., a
                     corporation, promises to pay to the order of
                     (the “Bridge Lender”), the principal sum of             
Dollars ($            .    ), in immediately available funds at the main office
of KeyBank National Association, 127 Public Square, Cleveland, Ohio, as
Administrative Agent (or at such other address as such Administrative Agent or
its successor may from time to time designate in writing to the undersigned),
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Loan Agreement (defined below). Subject to the
provisions of Articles 2 and 7 of the Loan Agreement, the undersigned shall pay
the principal of, and accrued and unpaid interest on, the Bridge Loan made by
the Bridge Lender evidenced in full on the Maturity Date.

The Bridge Lender is hereby authorized to record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice (including,
without limitation in the Bridge Lender’s electronic data processing system),
the date and amount of the Bridge Loan made by the Bridge Lender evidenced
hereby and the date and amount of each principal payment hereunder.

This Note is issued pursuant to, and is entitled to the benefits of, the Bridge
Loan Agreement of even date herewith (which, as it may be amended or modified
and in effect from time to time, is herein called the “Loan Agreement”), among
the undersigned, as borrower, the lenders party thereto, including the Bridge
Lender, and KeyBank National Association, as Administrative Agent, to which Loan
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity accelerated. Capitalized terms used herein and
not otherwise defined herein are used with the meanings attributed to them in
the Loan Agreement.

 

[                                                             ]

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit F-1



--------------------------------------------------------------------------------

SCHEDULE OF LOAN AND PAYMENTS OF PRINCIPAL

TO NOTE OF

[                    ] TO [                    ]

DATED                     ,     , 20    

 

Date

 

Principal Amount of Loan

 

Principal Amount Paid

 

Unpaid Balance

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

[Date]

KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio 44114,

Attention of                                              

Ladies and Gentlemen:

The undersigned refers to the Bridge Loan Agreement, dated as of February
[    ], 2010 (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Bridge Loan Agreement”; the capitalized
terms defined therein being used herein and on the attached Schedule I as
therein defined), among Heartland Payment Systems, Inc. (“Borrower”), the Bridge
Lenders party thereto, and you, as Administrative Agent for the Bridge Lenders,
Sole Bookrunner and Sole Lead Arranger. This certificate is furnished pursuant
to Section 5.01(c) of the Bridge Loan Agreement.

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the                                         of the Borrower and that,
as such, he/she is authorized to execute and deliver this certificate to
Administrative Agent on the behalf of Borrower, and that:

[Use following clause (a) for fiscal year-end financial statements]

(a) The Borrower has delivered to the Administrative Agent and each Bridge
Lender the year-end audited financial statements required by Section 5.01(a) of
the Bridge Loan Agreement (the “Financial Statements”) for the fiscal year of
the Borrower and its Subsidiaries ended as [                        ] (the
“Reporting Date”), together with the report and opinion of an independent
certified public accountant required by such section.

[Use following clause (a) for fiscal quarter-end financial statements]

(a) The Borrower has delivered to the Administrative Agent and each Bridge
Lender the unaudited financial statements required by Section 5.01(b) of the
Bridge Loan Agreement (the “Financial Statements”) for the fiscal quarter of the
Borrower and its Subsidiaries ended as [                        ] (the
“Reporting Date”). Such Financial Statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

(b) The undersigned has reviewed and is familiar with the terms of the Bridge
Loan Agreement and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by such
financial statements.

(c) The Financial Statements are accurate and complete and satisfy the
requirements of the Bridge Loan Agreement.

 

Exhibit G-1



--------------------------------------------------------------------------------

(d) A review of the activities of the Borrower and its Subsidiaries during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower and its
Subsidiaries performed and observed all its Obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower and its Subsidiaries performed and observed each covenant and condition
of the Loan Documents applicable to it, and no Default has occurred and is
continuing.]

—or—

[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

(e) Attached hereto as Schedule I is a schedule of calculations showing
Borrower’s compliance as of the Reporting Date with the requirements of Sections
6.09 and 6.10 of the Bridge Loan Agreement. The financial covenant analyses and
information set forth on Schedule I is true and accurate on and as of the date
of this Certificate.

(f) No change in GAAP or in the application thereof has occurred since the date
of the audited financial statements referred to in Section 3.04 of the Bridge
Loan Agreement *[, except [specify any such change and the effect on the
Financial Statements]].

IN WITNESS WHEREOF, this instrument is executed as of                     ,
20    .

 

HEARTLAND PAYMENT SYSTEMS, INC.

By:

 

 

 

Name:

 

Title:

 

Exhibit G-2



--------------------------------------------------------------------------------

Schedule I

 

1. Section 6.09(a) of the Bridge Loan Agreement. Total Leverage Ratio.

 

(a) Funded Debt of Borrower and its Subsidiaries as of the Reporting Date:

$                        (as calculated under item 5(h) below)

 

(b) EBITDA of Borrower and its Subsidiaries for the period of the four
consecutive fiscal quarters ended on the Reporting Date:

$                    (as calculated under item 4(d) below)

 

(c) the quotient of item 1(a) divided by item 1(b):
                                        

Borrower will not permit the Total Leverage Ratio (as calculated under item 1(c)
above) as at the Reporting Date to be greater than 2.5 to 1.00.

Compliance:             yes             no

 

2. Section 6.09(b) of the Bridge Loan Agreement. Senior Leverage Ratio.

 

(a) Funded Debt of Borrower and its Subsidiaries as of the Reporting Date:

$                    (as calculated under item 5(h) below)

 

(b) Subordinated Indebtedness of Borrower and its Subsidiaries as of the
Reporting Date:

$                    

 

(c) EBITDA of Borrower and its Subsidiaries for the period of the four
consecutive fiscal quarters ended on the Reporting Date:

$            (as calculated under item 4(d) below)

 

(d) the sum of item 2(a) minus item 2(b): $                    

 

(e) the quotient of item 2(d) divided by item 2(c):                     

Borrower will not permit the Senior Leverage Ratio (as calculated under item
2(e) above) as at the Reporting Date to be greater than 2.25 to 1.00.

Compliance:             yes             no

 

3. Section 6.10 of the Credit Agreement. Fixed Charge Coverage Ratio.

 

(a)(i) EBITDA of Borrower and its Subsidiaries for the period of the four
consecutive fiscal quarters ended on the Reporting Date:
$                    (as calculated under item 4(d) below)

 

(a)(ii) all Customer Acquisition Costs of Borrower and its Subsidiaries during
the period of the four consecutive fiscal quarters ended on the Reporting Date:

$                                         

 

Exhibit G-3



--------------------------------------------------------------------------------

(a)(iii) all Capital Expenditures (excluding Capital Expenditures with respect
to the Service Center) of Borrower and its Subsidiaries during the period of the
four consecutive fiscal quarters ended on the Reporting Date:

$                                         

 

(a)(iv) all Dividends paid by the Borrower for the period of the four
consecutive fiscal quarters ended on the Reporting Date:

$                                         

 

(a)(v) the net amount paid by Borrower with respect to any repurchases of its
Equity Interests (excluding Permitted Repurchases) for the period of the four
consecutive fiscal quarters ended on the Reporting Date:

 

(a)(vi) the sum of item 3(a)(i) minus item 3(a)(ii) minus item 3(a)(iii) minus
item 3(a)(iv) minus item 3(a)(v):

$                                         

 

(b)(i) without duplication, all cash Interest Expense of Borrower and its
Subsidiaries for the period of the four consecutive fiscal quarters ended on the
Reporting Date:

$                                         

 

(b)(ii) without duplication, all scheduled principal payments in respect of any
Indebtedness (excluding any amounts owed by the Borrower or its Subsidiaries to
sponsoring banks for advances of Interchange Fees to merchants in the ordinary
course of business) for the period of the four consecutive fiscal quarters
immediately after the Reporting Date:

$                                         

 

(b)(iii) without duplication, all payments in respect of Taxes of the Borrower
or its Subsidiaries for the period of the four consecutive fiscal quarters
immediately after the Reporting Date:

 

(b)(iv) the sum of item 3(b)(i) plus item 3(b)(ii) plus item 3(b)(iii):

$                                         

 

(c) the quotient of item 3(a)(vi) divided by item 3(b)(iv):             

Borrower will not permit the Fixed Charge Coverage Ratio (as calculated under
item 3(c) above) as at the Reporting Date to be less than 1.35 to 1.00.

Compliance:             yes             no

 

4. EBITDA of Borrower and its Subsidiaries for period of the four consecutive
fiscal quarters most recently ended.

 

(a) Net Income of Borrower and its Subsidiaries for the period of the four
consecutive fiscal quarters ended on the Reporting Date:

$                                         

 

(b)(i) without duplication and to the extent deducted in computing item 4(a)
above, all Interest Expense for such period:

$                                         

 

Exhibit G-4



--------------------------------------------------------------------------------

(b)(ii) without duplication and to the extent deducted in computing item 4(a)
above, all Taxes of Borrower and its Subsidiaries for such period (net of tax
refunds):

$                                         

 

(b)(iii) without duplication and to the extent deducted in computing item 4(a)
above, all FAS 123R expenses for such period:

$                                         

 

(b)(iv) without duplication and to the extent deducted in computing item 4(a)
above, all depreciation and amortization expenses of Borrower and its
Subsidiaries for such period:

$                                         

 

(b)(v) without duplication and to the extent deducted in computing item 4(a)
above, charges related to the Data Security Breach of 2008 (in an aggregate
amount during the period from January 1, 2009 through the Maturity Date not to
exceed $200,000,000):

$                                         

 

(b)(vi) without duplication and to the extent deducted in computing item 4(a)
above, extraordinary losses not related to the Data Security Breach of 2008

$                                         

 

(c) without duplication and to the extent included in computing item 4(a) above,
any extraordinary gains of Borrower and its Subsidiaries for such period.

 

(d) the sum of item 4(a) plus item 4(b)(i) plus item 4(b)(ii) plus item
4(b)(iii) plus item 4(b)(iv) plus item 4(b)(v) plus item 4(b)(vi) minus item
4(c):

$                                         

 

5. Funded Debt of Borrower and its Subsidiaries as of the Reporting Date.

 

(a) all obligations of Borrower and its Subsidiaries as of the Reporting Date
for borrowed money and all obligations of Borrower and its Subsidiaries
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (including the aggregate principal amount of all Bridge Loans
outstanding on such date):

$                                         

 

(b) all direct or contingent obligations of Borrower and its Subsidiaries as of
the Reporting Date arising under standby letters of credit (including the
aggregate principal amount of drawings under “Letters of Credit” issued under
the Existing Credit Agreement which have not been reimbursed pursuant to
Section 2.05 thereof):

$                                         

 

(c) all Earn-Out Obligations as of the Reporting Date:

$                                         

 

(d) all obligations of Borrower and its Subsidiaries as of the Reporting Date in
respect of Capital Lease Obligations:

$                                         

 

Exhibit G-5



--------------------------------------------------------------------------------

(e) all obligations of Borrower and its Subsidiaries as of the Reporting Date to
pay the deferred purchase price of property or services (but excluding current
accounts payable arising in the ordinary course of business which are not more
than 90 days past due the original due date):

$                                         

 

(f) all obligations of Borrower and its Subsidiaries as of the Reporting Date
secured by (or for which the holder of such obligations has an existing right,
contingent or otherwise, to be secured by) a Lien on property owned or being
purchased by Borrower or any of the Subsidiaries (including obligations arising
under conditional sales or other title retention agreements), whether or not
such obligations shall have been assumed by Borrower or any of its Subsidiaries
or is limited in recourse provided, that for the purposes of (f) hereof, the
amount of such Funded Debt shall be limited to the greater of (1) the amount of
such Funded Debt as to which there is recourse to such Person and (2) the fair
market value of the property which is subject to such Lien. Notwithstanding
anything to the contrary above, any amounts owed by the Borrower or its
Subsidiaries to sponsoring banks for advances of Interchange Fees to merchants
in the ordinary course of business shall not constitute “Funded Debt”:

$                                         

 

(g) all amounts due to sponsoring banks for advances of interchange fees to
Borrower:

$                                         

 

(h) the sum of item 5(a) plus item 5(b) plus item 5(c) plus item 5(d) plus item
5(e) plus item 5(f) minus item 5(g):

$                                         

 

Exhibit G-6



--------------------------------------------------------------------------------

EXHIBIT H

INVESTMENT STANDARDS

Heartland Payment Systems, Inc.

Corporate Investment Guidelines

 

General   

Objectives

  

1.      Preservation of capital

  

2.      Meet liquidity needs

  

3.      Maximize yield

Maturity

  

1.      13 month maximum maturity on anyone security

  

2.      90 day maximum weighted average maturity on portfolio

Eligible Investments

  

U.S. Treasuries

  

U.S. Government Agencies

  

Repurchase Agreements

  

Corporate Notes - Domestic & Eurodollar

  

Commercial Paper

  

Deposit Notes

  

Certificates of Deposit - Domestic & Eurodollar

  

Eurodollar Time Deposits

  

Bankers Acceptances

  

Tax exempt municipal securities including both fixed and floating rate
securities

  

Asset Backed Securities

  

AAA Money Market Mutual Funds

Concentration

   Maximum 5 % of the total portfolio per issuer at time of purchase No
concentration limit for U.S. Treasuries and Agencies (or repurchase agreements
thereof), or for domestic or Eurodollar investments in Key Bank or its
affiliates AAA Money Market Mutual Funds (maximum investment amount is the
greater of 10% of fund asset size or $50 million)

Quality

   Minimum A-1/P-1 Short Term Rating by Standard & Poors/Moody's at time of
purchase. If no short term rating exists, or for Term Investments, minimum A2/A
Long Term Rating by Standard & Poors/Moody's at time of purchase

Payroll Company Exceptions

Recognizing the stability of payroll impound accounts, and the incremental value
that can be accrued to the organization by investing a portion of those funds at
the higher yields that can be available if a longer-term investment horizon is
employed, the following guidelines shall apply to investments of a portion of
the payroll company impound funds on a long-term basis (the “Term Investments”,
which shall be defined as any funds invested for a term greater than 13 months)

 

Eligibility for Term Investments    A rolling 365-day measure of the minimum
daily amount in the impound accounts shall be maintained, and the total funds
permitted to be invested in Term Investments shall be no greater than 75% of
that minimum amount. Maximum Term    No more than 50% of Term Investments can be
invested for greater than 3 years from the measurement date, and the maximum
initial maturity is 5 years.

 

Exhibit H-1